

Exhibit 10.4
Execution Version








CARRIED INTEREST PARTICIPATION AGREEMENT
BY AND AMONG


COLONY DCP (CI) BERMUDA, LP,


COLONY DCP (CI) GP, LLC


COLONY CAPITAL OPERATING COMPANY, LLC,


COLONY CAPITAL, INC.


W-CATALINA (C) LLC


AND


W-CATALINA (S) LLC


July 17, 2020






22032563
LA_LAN01:362817.14
22032563

--------------------------------------------------------------------------------






Table of Contents
 
 
Page


Section 1.
Definitions; Interpretation
2


(a)
Definitions
2


(b)
Rules of Interpretation
13


Section 2.
Revenue Share; Payment
14


(a)
Revenue Share
14


(b)
Payment
14


(c)
Realization Events
14


(d)
Default
14


(e)
Exclusion/Excuse
15


Section 3.
Clawbacks; Givebacks
15


(a)
General Partner Clawback or Giveback
15


(b)
Payment of Withheld Amounts
16


(c)
Partner Clawbacks
16


Section 4.
Sponsor Commitments
16


(a)
Generally
16


(b)
Redemption
17


Section 5.
Carried Interest Structure
17


Section 6.
Records; Audits
18


(a)
Information Rights
18


(b)
Books and Records
20


(c)
Maintenance
21


(d)
Limitations
21


Section 7.
Rights and Operating Covenants; Representations and Warranties
21


(a)
Covenants
21


(b)
Donations
24


(c)
Solicitation
24


(d)
Services from Digital Colony Companies
24


(e)
Losses
24


(f)
Covenants
24


(g)
Non-Disparagement
26


(h)
Key Person Insurance
26


(i)
Representations and Warranties of the Colony Parties
26


(j)
Representations and Warranties of the Wafra Participation Buyers
27


Section 8.
Redemption Rights
28


(a)
Redemption Right
28


(b)
Payment of Redemption Amount
28


(c)
Funding of Redemption Amount
29


(d)
Specified / Warehouse Investments; Sponsor Commitments
29


(e)
Rights and Remedies
29





-i-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





Section 9.
Transfers; Assignment
29


(a)
Transfers by the Wafra Participation Buyer
29


(b)
Conditions to Transfers
31


(c)
Right of First Offer
31


(d)
Transfers by the Company
32


Section 10.
Tag-Along Rights
33


(a)
Tag-Along Sale
33


(b)
Expenses
34


Section 11.
Drag-Along Rights
34


(a)
Drag-Along Sale
34


(b)
Wafra Dragged Interests
35


Section 12.
Other Tag and Drag Provisions
35


(a)
Accelerated Change of Control Transaction
35


(b)
Additional Conditions to Tag-Along Sales and Drag-Along Sales
36


(c)
Consideration
36


Section 13.
SPE Investor
38


Section 14.
Registration Rights
38


Section 15.
Preemptive Rights
39


(a)
Generally
39


(b)
Dilution
39


(c)
Preemptive Rights on New Issuances
40


(d)
Anti-Dilution Protection
41


Section 16.
New Colony Party
42


Section 17.
Confidentiality
42


Section 18.
Indemnification
42


(a)
Indemnification by the Digital Colony Funds
42


(b)
Indemnification by the Company
42


(c)
Other Rights
43


(d)
Insurance
43


(e)
Benefit
43


(f)
Amendment
43


(g)
Application
43


Section 19.
Term; Termination
44


(a)
Term
44


(b)
Termination
44


Section 20.
Miscellaneous
44


(a)
Severability
44


(b)
Governing Law
44


(c)
Dispute Resolution
44


(d)
Specific Performance
45


(e)
Notices
45


(f)
Amendments; Waiver
46


(g)
Third Party Beneficiaries
46





-ii-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(h)
Counterparts
46


(i)
Entire Agreement; Amendments; Further Assurances
46


(j)
Tax Treatment
47


(k)
Headings
48


(l)
Expenses
48


(m)
No Recourse
48


(n)
Assignment
48


 
 
 
Annex A
A-1


Exhibit A - Registration Rights
 





-iii-


LA_LAN01:362817.14

--------------------------------------------------------------------------------






CARRIED INTEREST PARTICIPATION AGREEMENT
This Carried Interest Participation Agreement (this “Agreement”) is made as of
July 17, 2020 (hereinafter referred to as the “Effective Date”), among Colony
DCP (CI) Bermuda, LP, a Bermuda limited partnership (the “Company”), Colony DCP
(CI) GP, LLC, a Delaware limited liability company and the general partner of
the Company (the “GP”), Colony Capital Operating Company, LLC, a Delaware
limited liability company (“CCOC”), solely for purposes of Section 5 (Carried
Interest Structure) and Section 8(b) (Payment of Redemption Amount), Colony
Capital, Inc. (“Colony Capital” and together with GP and CCOC, each, a “Colony
Party”) and W-Catalina (C) LLC, a Bermuda limited liability company (together
with its successors and permitted assigns, the “Wafra Participation Buyer”), and
W-Catalina (S) LLC, a Delaware limited liability company, in its capacity as the
Wafra Representative (each, a “Party” and collectively, the “Parties”).
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Wafra Participation Buyer, CCOC and, solely for the limited purposes set forth
therein, Colony Capital, have entered into that certain Carry Investment
Agreement, dated as of the date hereof (as amended, restated, modified or
supplemented from time to time, the “Carry Investment Agreement”);
WHEREAS, simultaneously with the execution and delivery of this Agreement,
W‑Catalina (S) LLC, CCOC and, solely for the limited purposes set forth therein,
Colony Capital have entered into that certain Investment Agreement (as amended,
restated, modified or supplemented from time to time, the “Investment
Agreement”);
WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in that certain Investment Agreement;
WHEREAS, pursuant to the Carry Investment Agreement, CCOC shall cause CFI RE
Holdco, LLC, a direct subsidiary of CCOC and the sole limited partner of the
Company (“CFI RE Holdco”) to sell, transfer and assign to the Wafra
Participation Buyer, and the Wafra Participation Buyer shall purchase from CFI
RE Holdco, at the Closing, the right to receive payment from the Company in an
amount equal to the applicable Specified Percentage of Carried Interest (as
defined below) in exchange for the consideration payable at the Closing and as
otherwise set forth therein;
WHEREAS, Colony Capital has undertaken the Restructuring, through which the
Company owns an interest in each Digital Colony Company that is entitled to any
Carried Interest (as defined below);
WHEREAS, concurrently with the execution and delivery of this Agreement,
W-Catalina (SP) LLC, DCMH and Colony DCP Investor, LLC are entering into the
Fund I Specified Investment Purchase Agreement, dated as of the date hereof;
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Wafra Management Subscriber, the Wafra Participation Buyer, Colony Capital, the
Company and






LA_LAN01:362817.14

--------------------------------------------------------------------------------





DCMH are entering into that certain side letter related to Specified Investments
and Warehouse Investments, dated as of the date hereof (the “Specified /
Warehouse Investment Side Letter”); and
WHEREAS, in connection with the transactions contemplated by the Investment
Agreement, the Company, the GP, CCOC and the Wafra Participation Buyer wish to
enter into an agreement setting forth certain rights and obligations of the
Company, GP, CCOC and the Wafra Participation Buyer.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
undertakings contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:

Section 1.Definitions; Interpretation.

(a)    Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings given to such terms in the Investment
Agreement. In addition, the following terms when used in this Agreement shall
have the following definitions:
“Accelerated Change of Control Transaction” has the meaning set forth in Section
12(a)(i).
“Acceptance Notice” has the meaning set forth in Section 9(c)(ii).
“Affiliate” has the meaning set forth in the Carry Investment Agreement.
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Agreements” has the meaning set forth in the Carry Investment
Agreement, except that for purposes of this Agreement, such term shall be deemed
to exclude this Agreement.
“A&R DCMH Agreement” has the meaning set forth in the Carry Investment
Agreement.
“Bankruptcy Law” means Title 11 of the United States Code, as amended, and any
similar federal, state, or foreign law for the relief of debtors.
“Business Day” has the meaning set forth in the Carry Investment Agreement.
“Carried Interest” means any gross carried interest, incentive allocations,
promote interests and similar performance based profits interests (and including
any tax distributions thereon or with respect thereto), in each case paid or
allocated, as applicable, by any Digital Colony Fund, including, with respect to
Fund I, all amounts distributed as “Carried Interest” under and as defined in
the Fund I limited partnership agreement (collectively, “Gross Carried
Interest”), net of (i) any reasonable, documented and out-of-pocket costs or
expenses directly related or reasonably allocable (in the good faith judgment of
the applicable Digital Colony Company) to such Gross Carried Interest (i.e., the
costs of forming and maintaining the relevant entities, including legal,
accounting


-2-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





and tax costs, which are expected to be borne by such entities; provided, that
such costs and expenses described above shall not include any allocation of
personnel/staff time; and provided, further, that, for the avoidance of doubt,
any such costs and expenses shall be adjusted or deducted prior to any
distribution of Carried Interest being made such that the costs and expenses are
deducted pro rata from all such Persons that received such distribution), and
(ii) any allocation of Gross Carried Interest to current or former Digital
Colony Personnel or current or former personnel of the Colony Capital Group. For
the avoidance of doubt, Carried Interest does not include any fees,
distributions, payments, allocations or other income attributable to the
Excluded Assets and the activities related to the Excluded Assets, except to the
extent of investment vehicles that have a nexus to Excluded Assets as described
in Exhibit A to the Carry Investment Agreement.
“Carry Investment Agreement” has the meaning set forth in the Recitals.
“Cause” as to any Person, has the meaning set forth in the employment agreement
with Colony Capital applicable to the relevant Person as of the date hereof.
“CCOC” has the meaning set forth in the Preamble.
“CFI RE Holdco” has the meaning set forth in the Recitals.
“CFIUS Approval” has the meaning set forth in the Investment Agreement.
“CFIUS Redemption Right” means that any review or investigation by CFIUS of the
Contemplated Transactions shall have been concluded, and either (i) CFIUS has
issued a written notice to the parties that it has concluded all action under
the DPA and has determined that there are no unresolved issues of national
security with respect to the Contemplated Transactions, or (ii) CFIUS shall have
sent a report to the President of the United States requesting the President’s
decision and the President shall have announced a decision not to take any
action to suspend, prohibit, or place any limitations on the Contemplated
Transactions, or the time permitted by Law for such action shall have lapsed, in
either case, permitting the Contemplated Transactions, including the Conversion.
“Closing” has the meaning set forth in the Carry Investment Agreement.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time (or any corresponding provision of succeeding law).
“Contemplated Transactions” has the meaning set forth in the Carry Investment
Agreement.
“Colony Capital” has the meaning set forth in the Preamble.
“Colony Capital Bankruptcy” means (1) any case commenced by Colony Capital or
CCOC under any Bankruptcy Law for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of Colony Capital or
CCOC, any receivership or assignment for the benefit of creditors of Colony
Capital or CCOC or any similar case or proceeding relative to Colony Capital or
CCOC or any involuntary case for such matters if (A) Colony Capital or CCOC


-3-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





consents to such case, (B) the petition commencing such case is not timely
controverted, (C) the petition commencing such case is not dismissed within 30
days of its filing or (D) an order for relief is issued or entered therein; (2)
any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Colony Capital or CCOC, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or (3) any
other proceeding of any type or nature in which substantially all claims of
creditors of Colony Capital or CCOC are determined and any payment or
distribution is or may be made on account of such claims.
“Colony Capital Group” has the meaning set forth in the Carry Investment
Agreement.
“Colony Change of Control” means (a) any “person” or “group” as such terms are
used in Section 13(d) of the Exchange Act acquiring directly or indirectly,
“beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act), of (i) at
least fifty percent (50%) of all classes of outstanding voting equity interests
of Colony Capital or CCOC or (ii) outstanding equity interests entitled to
receive at least fifty percent (50%) of the proceeds in the event of a merger,
acquisition, or sale of 90% or more of the assets of Colony Capital or CCOC, (b)
a sale of 90% or more of the assets of Colony Capital or CCOC, (c) individuals
who, as of the Closing Date, constitute the board of directors of Colony Capital
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such board of directors; provided, however, that any individual becoming a
director subsequent to the Closing Date whose election, or nomination for
election, by Colony Capital’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
board of directors of Colony Capital, or (d) any “person” or “group” as such
terms are used in Section 13(d) of the Exchange Act acquiring or being granted
directly or indirectly, the power to appoint a majority of the members of the
board of directors (or equivalent governing body) of Colony Capital or CCOC or
to otherwise direct the management or policies of Colony Capital or CCOC by
contract.
“Colony Party” has the meaning set forth in the Preamble.
“Company” has the meaning set forth in the Preamble.
“Confidential Information” means specific information with respect to the
process of negotiating this Agreement, information about the Digital Colony
Business, any other Party or any of such Party’s Affiliates obtained or received
by any Party as a result of or in connection with the Contemplated Transactions.
“Contract” has the meaning set forth in the Carry Investment Agreement.
“Control” has the meaning set forth in the Carry Investment Agreement.
“Convertible Preferred Interest” has the meaning set forth in the Carry
Investment Agreement.


-4-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





“DCMH” means Digital Colony Management Holdings, LLC.
“DCMH Investor Rights Agreement” means that certain Investor Rights Agreement,
dated as of the date hereof, among the Wafra Management Subscriber, DCMH, Colony
Capital Digital Holdco, LLC, Colony Capital Investment Holdco, LLC, Colony
Capital, the Wafra Management Subscriber in its capacity as the “Initial Wafra
Representative,” and the other parties signatory thereto.
“Deferred Redemption” has the meaning set forth in Section 8 (Redemption
Rights).
“Digital Colony Business” has the meaning set forth in the Carry Investment
Agreement.
“Digital Colony Companies” has the meaning set forth in the Carry Investment
Agreement.
“Digital Colony Consent” means the prior written consent of the Digital Colony
Representative may be obtained by any Wafra Entity hereunder from the Digital
Colony Representative on behalf of CCOC, Colony Capital or the Company or any of
its Subsidiaries, and, unless otherwise provided herein, any such consent or
approval may be withheld, and any other decision or determination to be made by
the Digital Colony Representative (or any Digital Colony Company) hereunder may
be made, in the sole discretion of such Digital Colony Representative (or any
such Digital Colony Company), as applicable.
“Digital Colony Fund” has the meaning set forth in the Carry Investment
Agreement.
“Digital Colony Indemnitee” has the meaning set forth in the Carry Investment
Agreement.
“Digital Colony Personnel” has the meaning set forth in the Carry Investment
Agreement.
“Digital Colony Representative” means CCOC or such other Digital Colony Company
as may be designated from time to time by the Digital Colony Representative,
with prior written notice to the Wafra Representative.
“Disabling Event” has the meaning set forth in Section 2(d)(i).
“DPA” means Section 721 of the Defense Production Act of 1950, as amended (50
U.S.C. §4565), and all rules and regulations thereunder, including those
codified at 31 C.F.R. Parts 800 and 802.
“Drag-Along Notice” has the meaning set forth in Section 11(a).
“Drag-Along Sale” has the meaning set forth in Section 11(a).
“Drag-Along Sellers” has the meaning set forth in Section 11(a).


-5-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





“Election Period” has the meaning set forth in Section 15(c)(iii).
“Entity” has the meaning set forth in the Carry Investment Agreement.
“Excluded Assets” has the meaning set forth in the Carry Investment Agreement.
“Fee Reduction Arrangement” means an arrangement under which the management fees
or similar amounts payable by a Digital Colony Fund or investors therein, as
applicable, are reduced and the Person that participates in such reduction with
respect to such Digital Colony Fund receives a corresponding interest in the
Digital Colony Fund’s profits, including any arrangement in which the cash
capital contribution obligations of the Person with respect to such Digital
Colony Fund are correspondingly satisfied by a deemed capital contribution that
is not funded in cash.
“Fiscal Year” means a fiscal year of the applicable Digital Colony Fund or the
Company or any of its Subsidiaries.
“Fund I” means Digital Colony Partners I, L.P.
“GAAP” has the meaning set forth in the Carry Investment Agreement.
“Good Reason” as to any Person, has the meaning set forth in the employment
agreement with Colony Capital applicable to the relevant Person as of the date
hereof.
“Governmental Authority” has the meaning set forth in the Carry Investment
Agreement.
“GP” has the meaning set forth in the Preamble.
“Gross Carried Interest” has the meaning set forth in the definition of
“Carried Interest”.
“Hurdle Amount” means $23,269,000.
“Identified Sponsor Commitment” has the meaning set forth in the Carry
Investment Agreement.
“Indemnitee” shall mean the Wafra Participation Buyers, WINC and each of their
respective Affiliates (including, for the avoidance of doubt, W-Catalina (S)
LLC) (without giving effect to the second proviso of the definition of
Affiliates for purposes of this definition), together with each of their
respective directors, officers, employees, stockholders, members, partners,
agents, representatives, successors and permitted assigns (each in their
capacity as such).
“Indemnification Arrangement” has the meaning set forth in Section 18(a).
“Independent Appraiser” means a nationally recognized independent appraiser.
“Intellectual Property” has the meaning set forth in the Carry Investment
Agreement.


-6-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





“Investment Agreement” has the meaning set forth in the Recitals.
“IPO” means an initial public offering of equity securities registered under the
Securities Act or under any U.S. or non-U.S. securities Law.
“Issue Notice” has the meaning set forth in Section 15(c)(ii).
“Issue Price” has the meaning set forth in Section 15(c)(ii).
“Joint Venture Carry Entity” means any Subsidiary of the Company formed with one
or more Third-Party Purchasers for purposes of effecting a bona fide joint
venture in accordance with the terms of this Agreement (including
Section 7(a)(viii)) and the other Ancillary Agreements that is not directly or
indirectly wholly owned by the Company and that receives Carried Interest.
“Law” has the meaning set forth in the Carry Investment Agreement.
“Losses” means all liabilities, obligations, claims, Taxes, losses, penalties,
actual damages (including, for the avoidance of doubt, diminution in value),
consequential damages (to the extent reasonably foreseeable), costs, charges,
interest, settlement payments, awards, judgments, fines, assessments,
deficiencies and expenses (including all reasonable attorneys’ fees and
out-of-pocket disbursements).
“Management Incentive Plan” means a management incentive plan providing for cash
and/or equity based incentives to Digital Colony Personnel that is approved in
writing by the Wafra Representative.
“Managing Director” has the meaning set forth in the Carry Investment Agreement.
“Minimum Return Threshold” has the meaning set forth in Section 12(c)(iii).
“NASDAQ” means the Nasdaq stock market.
“New Company Interests” means any debt, equity or equity-like interest,
contractual right or participation right in a Digital Colony Company (including
any right to receive Carried Interest), or securities, rights or interests of
any type whatsoever that are, or may become, convertible into or exercisable or
exchangeable for any such Ownership Interests; provided, that such sales or
issuances are either permitted under this Agreement or approved by the Wafra
Representative as required pursuant to this Agreement; and provided, further,
that the term “New Company Interests” does not include (x) bank loans, revolving
credit facilities, letters of credit or other customary commercial banking
arrangements or (y) securities or contractual rights to receive Carried
Interests issued or granted (i) pursuant to any dividend, split, combination,
internal reorganization or other reclassification by the Company or any of its
Subsidiaries of securities or contractual rights granting any right to receive
Carried Interest, treating each class or series of outstanding securities or
contractual rights to receive Carried Interest equally; (ii) by one Subsidiary
of the Company that is wholly owned (directly or indirectly) by a Subsidiary of
the Company to such Subsidiary of the Company that wholly owns (directly or
indirectly) the issuing Subsidiary of the Company; (iii) pursuant to the
Management Incentive Plan (but only to the extent contemplated by Schedule


-7-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





3.4(c) of the DCMH Investor Rights Agreement); (iv) pursuant to an IPO by the
Company or any of its Subsidiaries (or successor corporations thereto) or other
entity formed for the purposes of an IPO of the Digital Colony Business, subject
to compliance with Section 14.
“Non-Aggregated Information” has the meaning set forth in Section 9(a)(ii).
“NYSE” means the New York Stock Exchange.
“OFAC” means the U.S. Department of Treasury Office of Foreign Asset Control.
“Offered Interests” has the meaning set forth in Section 9(c)(i).
“Offer Notice” has the meaning set forth in Section 9)(c)(i).
“Offered Party” has the meaning set forth in Section 9(c).
“Offering Wafra Participation Buyer” has the meaning set forth in Section 9(c).
“Organizational Documents” has the meaning set forth in the Carry Investment
Agreement.
“Ownership Interests” means any economic interests (including any contractual
right or equity interest with respect thereto) in the Company and its
Subsidiaries, including the right to receive Carried Interest.
“Participation Rights Consideration Amount” shall have the meaning set forth in
the Carry Investment Agreement.
“Partnership Agreement” means that certain Limited Partnership Agreement of the
Company dated as of July 7, 2020.
“Party” has the meaning set forth in the Preamble.
“Permits” has the meaning set forth in the Carry Investment Agreement.
“Permitted Transfer” means, with respect to Transfers of Ownership Interests,
any Transfer of Ownership Interests by Colony Capital or any of its Controlled
Affiliates to Colony Capital or another Person that is then a Controlled
Affiliate of Colony Capital (which Person, for this purpose, shall not include
any natural Person or any Related Persons of a natural Person); provided, that
any such Person agrees to Transfer such Ownership Interest back to the
applicable Transferor to the extent such Person is no longer a Controlled
Affiliate of Colony Capital in the future.
“Person” has the meaning set forth in the Carry Investment Agreement.
“Portfolio Company” has the meaning set forth in the Carry Investment Agreement.


-8-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





“Portfolio Sale” means a sale of the Wafra Entities’ interests in at least four
(4) asset managers with the purchase price paid with respect to the Wafra
Entities’ Ownership Interests comprising no more than 24.9% of the total
purchase price (as determined on a fair market value basis) of the interests
being sold, including such Ownership Interests.
“Proceeding” has the meaning set forth in Section 18(b).
“Pro rata Portion” has the meaning set forth in Section 15(c)(iii).
“Purchaser” has the meaning set forth in Section 10(a).
“Purchaser Side Letter” has the meaning set forth in the Investment Agreement.
“Redemption Amount” has the meaning set forth in Section 8 (Redemption Rights).
“Redemption Date” has the meaning set forth in Section 8 (Redemption Rights).
“Redemption Event” means the occurrence, prior to the earlier of (a) the
termination of the investment period of Digital Colony Fund II with a minimum
size of $5,000,000,000 (such termination other than on account of one of the
following events) and (b) the fifth (5th) anniversary of the Closing Date, of
any of the following events:
(a)
at any time prior to the closing of $2.0 billion of aggregate third-party
commitments (in addition to any commitments by any direct or indirect
equityholder of Wafra) to Digital Colony Fund II, other than as a result of
death or Disability:

i.
Marc Ganzi ceases to (x) be actively involved in the activities of the Digital
Colony Companies, (y) to devote substantially all of his business time and
attention to Colony Capital and the Digital Colony Business in the aggregate, or
(z) to be a member of the investment committee of Digital Colony Fund I or
Digital Colony Fund II to the extent Digital Colony Fund II has had a bona fide
first closing on third-party commitments; and

ii.
Ben Jenkins ceases to (w) devote a substantial majority of his business time and
attention to matters related to the business and affairs of the Digital Colony
Companies, (x) devote substantially all of his business time and attention to
Colony Capital and the Digital Colony Companies in the aggregate, (y) maintain
an active role with the Digital Colony Companies consistent in all material
respects with the role Ben Jenkins performs today, or (z) to be a member of the
investment committee Digital Colony Fund I or Digital Colony Fund II to the
extent Digital Colony Fund II has had a bona fide first closing on third-party
commitments;

(b)
any event, fact or circumstance that constitutes “Cause” occurs under Fund I
limited partnership agreement (as such term is defined therein) prior to the
bona fide first closing on third-party commitments of Digital Colony Fund II and
thereafter under



-9-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





the limited partnership agreement of Digital Colony Fund II and the general
partner of such Digital Colony Fund is removed for “Cause” pursuant to such
limited partnership agreement; or
(c)
a “Key Person Event” occurs pursuant to the limited partnership agreement of
Digital Colony Partners, L.P. (as such term is defined therein) prior to the
bona fide first closing on third-party commitments of Digital Colony Fund II and
thereafter pursuant to the limited partnership agreement of Digital Colony Fund
II (as such term or comparable definition is defined therein) in which (A) both
Marc Ganzi and Ben Jenkins cease to satisfy the Required Involvement (as defined
in the applicable limited partnership agreement) as a result of the termination
of employment without Cause or the departure for Good Reason of both Marc Ganzi
and Ben Jenkins (unless cured or waived by such Digital Colony Fund), (B) (1)
either Marc Ganzi or Ben Jenkins ceases to satisfy the Required Involvement (as
defined in the applicable limited partnership agreement) as a result of the
termination of employment without Cause of Marc Ganzi or Ben Jenkins (as
applicable) or the departure of Marc Ganzi or Ben Jenkins (as applicable) for
Good Reason and (2) prior to the bona fide first closing on third-party
commitments of Digital Colony Fund II, more than two (2) of the DCF Key
Executives (as defined in the limited partnership agreement of Digital Colony
Fund II), or thereafter, a majority of the DCF Key Executives (as defined in the
limited partnership agreement of Digital Colony Fund II), cease to satisfy the
Required Involvement (unless cured or waived by such Digital Colony Fund), or
(C) the Colony Capital Group (including the Digital Colony Companies) and
current and former employees of any such entities cease in the aggregate to own
at least 50% of the Carried Interest or control at least a majority of the
voting interest in the general partner entity of such Digital Colony Fund.

“Redemption Notice” has the meaning set forth in Section 8 (Redemption Rights).
“Redemption Right” has the meaning set forth in Section 8 (Redemption Rights).
“Reduction Amount” means the amount of Carried Interest not paid to the Wafra
Participation Buyer pursuant to Section 2(a) due to the Wafra Participation
Buyer receiving 31.5% of the Specified Percentage of Carried Interest instead of
100% of the Specified Percentage of Carried Interest.
“Related Party Transaction” means any transaction between any Digital Colony
Company on the one hand, and any member of the Colony Capital Group, Managing
Director, Successor, Digital Colony Personnel or any Digital Colony Company that
is not wholly-owned by another Digital Colony Company, on the other hand.
“Related Person” has the meaning set forth in the Carry Investment Agreement.
“Representative” means such Party’s Affiliates (including, as applicable, any
Wafra Entity) and the respective employees, representatives, current and
prospective professional advisors, current and prospective service providers and
other agents of such Party or its Affiliates


-10-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





“Restructuring” has the meaning set forth in the Carry Investment Agreement.
“Sale Notice” has the meaning set forth in Section 9(c)(iii).
“Sale Notice Period” has the meaning set forth in Section 9(c)(iii).
“SDN List” means the OFAC list of Specially Designated Nationals and Blocked
Persons.
“SEC” means the Security and Exchange Commission.
“Share Cap” has the meaning set forth in Section 8(a) (Payment of
Redemption Amount).
“SPE Investor” has the meaning set forth in Section 13.
“Specified / Warehouse Investment Side Letter” has the meaning set forth in the
Recitals.
“Specified Colony Asset Transaction” has the meaning set forth in Section 14.
“Specified Colony Change of Control” means a Colony Change of Control set forth
in clause (a) or clause (b) of the definition of “Colony Change of Control.
“Specified Employee” means any Managing Director, Successor, or any other
Digital Colony Personnel who is an investment or capital raising professional
with the title of “vice president” or a more senior title and who devotes a
substantially majority of his or her business time and attention to the Digital
Colony Business.
“Specified Investment” has the meaning set forth in the Specified / Warehouse
Investment Side Letter.
“Specified Percentage” for the purposes of this Agreement means 31.5%; provided,
that in respect of Carried Interest to the extent that more than (i) 85% of
Gross Carried Interest with respect to Fund I, or (ii) 60% of Gross Carried
Interest with respect to any other Digital Colony Fund, in either case, is
allocated to current or former Digital Colony Personnel or current or former
personnel of the Colony Capital Group, the Specified Percentage with respect to
Carried Interest from such Digital Colony Fund shall be adjusted so that the
Wafra Participation Buyer receives an amount of Carried Interest equal to the
amount the Wafra Participation Buyer would have received should such thresholds
have not been exceeded, unless the Wafra Representative provides written consent
otherwise. For the avoidance of doubt, any applicable Specified Percentage shall
only be subject to dilution in compliance with Section 15 of this Agreement.
“Spin-Off” means any distribution or dividend by Colony Capital to its
shareholders of shares of capital stock of any class or series, or any similar
equity interest, of another issuer that is directly or indirectly controlled by
Colony Capital.
“Sponsor Commitment” has the meaning set forth in Section 4(a) (Generally).


-11-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





“Subsidiary” has the meaning set forth in the Carry Investment Agreement. The
Subsidiaries of the Company for purposes of this Agreement shall include the
general partner, managing member (or comparable Person) of any Digital Colony
Fund.
“Successor” has the meaning set forth in the Carry Investment Agreement.
“Tag-Along Interests” has the meaning set forth in Section 10(a).
“Tag-Along Notice” has the meaning set forth in Section 10(a).
“Tag-Along Sale” has the meaning set forth in Section 10(a).
“Tag-Along Seller” has the meaning set forth in Section 10(a).
“Tax” has the meaning set forth in the Carry Investment Agreement.
“Third-Party Purchaser” means a bona fide third party that is not an Affiliate
of any Digital Colony Company, member of the Colony Capital Group, Managing
Director or Successor (and any of their Related Persons) and in which no Digital
Colony Company, member of the Colony Capital Group, Managing Director or
Successor (or any of their Related Persons) owns any direct or indirect equity
interest (other than passive equity interests in a public company collectively
representing less than 5.0% of the total outstanding equity interests of such
public company). “Third-Party Purchaser” shall not include any Digital Colony
Personnel, personnel of the Colony Capital Group (and any of their Related
Persons) and their respective Transferees.
“Transaction Expenses” has the meaning set forth in Section 13(h) (Transaction
Expenses)
“Transfer” means (i) with respect to any right or interest, any direct or
indirect sale, exchange, assignment, pledge, hypothecation, transfer, issuance
or other disposition (whether by operation of Law or contract, public offering,
merger, sale of assets or otherwise), (ii) with respect to any obligation, any
direct or indirect assignment or (iii) any agreement to effect any of the
foregoing referenced in clauses (i) and (ii). For purposes of this Agreement, no
Transfer (a) of any Colony Capital common stock or other securities of Colony
Capital publicly traded on any national securities exchange, (b) of any direct
or indirect equity interest in any Wafra Entity or CCOC (other than, as to CCOC,
to the extent that the Digital Colony Business comprises 90% or more of the
assets of CCOC), or (c) in connection with a Spin-Off, shall be deemed to be a
Transfer of all or any portion of the Interests. “Transferor”, “Transferee”,
“Transferred” and “Transferring” shall have correlative meanings.
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
“Unapproved Third Party” means a third party that (a) is a Competitor at the
time of any applicable Transfer, (b) would, in the good faith opinion of the
Digital Colony Representative, be viewed to bring the Digital Colony Business
into disrepute or materially adversely impact the ability of the Digital Colony
Business to raise subsequent Digital Colony Funds or conduct one or more of its
material businesses or material investment strategies, (c) is insolvent or
subject to


-12-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





bankruptcy proceedings, (d) is a public or governmental pension plan subject to
public disclosure obligations (except to the extent measures intended to limit
the public disclosure of Confidential Information in respect of an applicable
Transfer are implemented), (e) is a “bad actor” under Rule 506(d) under the
Securities Act, other than any such Person that has received, and is in
compliance with, a waiver, order, judgment or decree granted under Rule
506(d)(2)(ii) or (iii) of Regulation D or (f) is subject to United States
sanctions administered by OFAC or similar laws of another jurisdiction.
“VWAP” has the meaning set forth in the Warrants.
“Wafra Consent” means the prior written consent of the Wafra Representative,
which may be obtained by the Company or any of its Subsidiaries hereunder from
the Wafra Representative on behalf of any Wafra Participation Buyer or any other
Wafra Entity, and, unless otherwise provided herein, any such consent or
approval may be withheld, and any other decision or determination to be made by
the Wafra Representative (or any Wafra Entity) hereunder may be made, in the
sole discretion of such Wafra Representative (or any such Wafra Entity), as
applicable
“Wafra Dragged Interests” has the meaning set forth in Section 11(a).
“Wafra Entity” has the meaning set forth in the Carry Investment Agreement.
“Wafra Indemnified Party” means the Wafra Participation Buyer, WINC and each of
their respective Affiliates (without giving effect to the second proviso of the
definition of Affiliates for the purposes of this definition), together with
each of their respective directors, officers, employees, stockholders, members,
partners, agents, representatives, successors and permitted assigns (each in
their capacity as such).
“Wafra IPO” means an IPO of any Wafra Entity, which shall include any Wafra
Entity formed after the date hereof.
“Wafra Management Subscriber” W-Catalina (S) LLC, a Delaware limited liability
company (together with its successors and permitted assigns).
“Wafra Participation Buyer” has the meaning set forth in the Preamble.
“Wafra Representative” has the meaning set forth in the Carry Investment
Agreement.
“Warehouse Investment” has the meaning set forth in the Specified / Warehouse
Investment Side Letter.
“Warrants” has the meaning set forth in the Carry Investment Agreement.
“WINC” has the meaning set forth in the Carry Investment Agreement.

(b)    Rules of Interpretation. When a reference is made in this Agreement to
Sections or Annexes, such reference shall be to a Section of or Annex to this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this


-13-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





Agreement, they shall be deemed to be followed by the words “without
limitation.” Words in the singular form will be construed to include the plural,
and vice versa, unless the context requires otherwise. Pronouns of one gender
shall include all genders. The words “hereof,” “herein,” “hereby” and terms of
similar import shall refer to this entire Agreement. Unless the defined term
“Business Days” is used, references to “days” in this Agreement refer to
calendar days. If any period expires on a day which is not a Business Day or any
event or condition is required by the terms of this Agreement to occur or be
fulfilled on a day which is not a Business Day, such period shall expire or such
event or condition shall occur or be fulfilled, as the case may be, on the next
succeeding Business Day. Any action required to be taken “within” a specified
time period following the occurrence of an event shall be required to be taken
by no later than 5:00 p.m. Eastern time on the last day of such time period,
which shall be calculated starting with the day immediately following the date
of the event. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement. All references to “Dollars” or “$” shall mean U.S. Dollars unless
otherwise specified.

Section 2.    Revenue Share; Payment.

(a)    Revenue Share. Subject to Section 3 (Clawbacks; Givebacks) below, the
Company shall, as promptly as is reasonably practicable (and in any event within
twenty (20) days) following realization of Carried Interest, (i) from the date
hereof until the fourth anniversary hereof, pay to the Wafra Participation Buyer
an amount equal to the Specified Percentage of such Carried Interest, in each
case at the same time as any other distributions or payments of Carried Interest
are made by any Digital Colony Company to any member of the Colony Capital
Group, (ii) immediately following the fourth anniversary hereof, until such time
that the Reduction Amount is equal to or in excess of the Hurdle Amount, pay the
Wafra Participation Buyer 31.5% of the Specified Percentage of such Carried
Interest, in each case at the same time as any other distributions or payments
of Carried Interest are made by any Digital Colony Company to any member of the
Colony Capital Group and (iii) thereafter pay to the Wafra Participation Buyer
an amount equal to the Specified Percentage of Carried Interest, in each case at
the same time as any other distributions or payments of Carried Interest are
made by any Digital Colony Company to any member of the Colony Capital Group.
For the avoidance of doubt, Carried Interest shall exclude the Excluded Assets,
except to the extent of investment vehicles that have a nexus to Excluded Assets
as described in Exhibit A to the Carry Investment Agreement.

(b)    Payment. Payments under this Agreement shall be made by wire transfer of
immediately available funds to such account(s) designated in writing by the
Wafra Participation Buyer.

(c)    Realization Events. Notwithstanding anything to the contrary in this
Agreement, the Wafra Participation Buyer shall be entitled to the Specified
Percentage of Carried Interest in respect of any dispositions of investments
made through any Digital Colony Fund only if such dispositions close on or after
June 30, 2020.

(d)    Default. Notwithstanding anything to the contrary in this Agreement:


-14-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(i)    if (x) the entity designated by the Wafra Representative pursuant to
Section 4 (Sponsor Commitments) violates its obligations hereunder to make a
Sponsor Commitment or Identified Sponsor Commitment to any Digital Colony Fund
pursuant to Section 4 (Sponsor Commitments), (y) the Wafra Participation Buyer
defaults in making any capital contribution to any Digital Colony Fund which is
not cured in accordance with the terms of the Fund Documentation of such Digital
Colony Fund, or (z) the Wafra Participation Buyer withdraws from any Digital
Colony Fund other than in accordance with the terms and conditions of the
underlying Fund Documentation of such Digital Colony Fund (including, with
respect to the Fund I limited partnership agreement, obtaining the prior written
consent of the general partner of Fund I) (each of the events described in
clauses (x), (y) and (z) being a “Disabling Event”), the Wafra Participation
Buyer shall have no right to receive any payments under Section 2(a) (Revenue
Share) above with respect to any portion of Carried Interest attributable to
such Digital Colony Fund (other than with respect to previously made payments of
Carried Interest, if applicable); and
(ii)    if a Disabling Event described in clause (x) of Section 2(d)(i) occurs
with respect to three Sponsor Commitments to a material Digital Colony Fund
other than due to Tax, legal, regulatory or other compliance reasons, the Wafra
Participation Buyer shall no longer have the right to receive the Specified
Percentage of Carried Interest with respect to any other Digital Colony Funds.

(e)    Exclusion/Excuse. For the avoidance of doubt, the Wafra Participation
Buyer’s right to receive payment of Carried Interest under Section 2(a) (Revenue
Share) above shall not be affected by the Wafra Participation Buyer being
excused or excluded from any investment made by any Digital Colony Fund pursuant
to the Fund Documentation of the relevant Digital Colony Fund.

Section 3.    Clawbacks; Givebacks.

(a)    General Partner Clawback or Giveback.
(i)    The Wafra Participation Buyer shall contribute its pro rata share of any
amounts that are required to be returned to any Digital Colony Fund under the
relevant Fund Documentation of such Digital Colony Fund based on its relative
participation in the Carried Interest in respect of such Digital Colony Fund in
connection with any clawback or giveback obligation of the general partner of
that Digital Colony Fund (including, with respect to Fund I, all “Giveback
Obligations” under and as defined in the Fund I limited partnership agreement),
but only to the extent of any Carried Interest actually received by the Wafra
Participation Buyer with such amount actually received and calculated in
accordance with the governing agreement of such Digital Colony Fund. Any such
Giveback Obligations shall be funded at the same time and on the same terms as
the other investors (including other members of the Colony Capital Group) in the
applicable Digital Colony Fund; provided, that the Wafra Participation Buyer
shall be entitled to cure any payment default pursuant to this Section 3(a)(i)
for a period of ten (10) days following written notice of such default from the
Digital Colony Representative.
(ii)    Notwithstanding anything to the contrary in Section 2(a) (Revenue Share)
above, the Company and its Controlled Affiliates shall be entitled to deduct on
a pro rata basis from the aggregate amount of Carried Interest otherwise payable
or distributable by the


-15-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





Company any amounts determined in good faith by the GP (a) to be reasonably
necessary to satisfy a clawback or giveback obligation described under
paragraph (i) above, or (b) that the Company reasonably believes are required to
be withheld in order to comply with applicable Law; provided, that the Wafra
Participation Buyer is treated in the same manner in such respect with the
Colony Capital Group.

(b)    Payment of Withheld Amounts. In the event that the Company determines in
good faith that any amounts that have been withheld by the Company pursuant to
paragraph (a)(ii) above are no longer required to be withheld, the Company shall
promptly distribute such amounts, including to the Wafra Participation Buyer in
accordance with Section 2 (Revenue Share; Payment) above.

(c)    Partner Clawbacks. The Wafra Participation Buyer shall repay to any
Digital Colony Fund as required under the Fund Documentation of the relevant
Digital Colony Fund in amounts proportionate to its commitment to such Digital
Colony Fund with respect to partner clawback or giveback amounts (including,
with respect to Fund I, all “Investment Related Clawback Amounts” or “Other
Clawback Amounts”, in each case under and as defined in the Fund I limited
partnership agreement); provided, that the Wafra Participation Buyer received
distributions associated with such clawback or giveback obligation and in
respect of the Wafra Participation Buyer such obligations do not exceed such
distributions; and provided, further, that the Wafra Participation Buyer is
treated equally in such respect with Colony Capital and its Affiliates.

Section 4.    Sponsor Commitments.

(a)    Generally. From time to time, CCOC may, or may cause one or more of its
Affiliates (other than any Digital Colony Company) to cause capital commitments
to be made to a future Digital Colony Fund (each, a “Sponsor Commitment”, and
collectively, the “Sponsor Commitments”, which for the avoidance of doubt, shall
exclude the Identified Sponsor Commitments); provided, that to the extent an
Identified Sponsor Commitment is made with respect to a Digital Colony Fund, the
Wafra Entities shall not have any additional obligation to fund Sponsor
Commitments with respect to such Digital Colony Fund. For the avoidance of
doubt, the Wafra Entities have no obligation to fund any Sponsor Commitments to
Digital Colony Partners, L.P. In the event that CCOC causes Sponsor Commitments
to be made, CCOC shall, or shall cause one or more of its Affiliates (other than
any Digital Colony Company) to provide a written notice to the Wafra
Representative setting forth the amount of the Sponsor Commitment, the
subscription date with respect thereto (which subscription date shall be at
least twenty (20) Business Days following receipt of such notice) and the
investment by the applicable Digital Colony Fund for which the Sponsor
Commitment is required to be made pursuant to the Fund Documentation of such
Digital Colony Fund, and the Wafra Entity specified by the Wafra Representative
shall provide (and shall have the right to provide) the applicable Specified
Percentage of the Sponsor Commitment to the relevant Digital Colony Fund (unless
the Wafra Representative agrees that the applicable Wafra Entity shall provide a
higher amount of such Sponsor Commitment) at the same times and on the same
terms as CCOC and its Affiliates (other than any Digital Colony Company)
(subject to the terms of a side letter substantially similar to any other
comparable side letter in respect of the Digital Colony Funds to which a Wafra
Entity is party) notwithstanding anything to the contrary set forth herein, such
Wafra Entity shall be entitled to cure any payment default under this Section
4(a)


-16-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(Generally) for a period of (10) Business Days following written notice of such
default from the Digital Colony Representative. The Wafra Entities shall not pay
any management, incentive or other fees or Carried Interest to the applicable
Digital Colony Fund in respect of any Sponsor Commitment or Identified Sponsor
Commitment. The amount of each such Sponsor Commitment will be as determined by
CCOC, and except as otherwise set forth in the proviso below, will not, when
calculated together with the commitments made by the Colony Capital Group, any
current or former Digital Colony Personnel and current or former personnel of
the Colony Capital Group, exceed 1.5% of the aggregate capital commitments to
the applicable Digital Colony Fund (as such percentage threshold may be adjusted
to the extent a greater commitment is necessitated in light of then-prevailing
market conditions as reasonably determined by CCOC after good faith consultation
with the Wafra Representative, it being agreed and understood that, in no event
will such percentage threshold be greater than 3% without the prior written
consent of the Wafra Representative); provided, that with respect to any Digital
Colony Funds that are single investor investment vehicles or that are
multi-investor investment vehicles with a pre-identified target asset, the Wafra
Participation Buyer (or other Wafra Entity specified by the Wafra
Representative) will not be obligated to fund its pro rata portion of any such
commitment that, when calculated together with the commitments made by the
Colony Capital Group, any current or former Digital Colony Personnel and current
or former personnel of the Colony Capital Group, is in excess of 5.0% of the
aggregate capital commitments to the applicable Digital Colony Fund (as such
percentage threshold may be adjusted to the extent a greater commitment is
necessitated in light of then-prevailing market conditions as reasonably
determined by CCOC after good faith consultation with the Wafra Representative;
provided that in no event will such percentage threshold be greater than 10%
without the prior written consent of the Wafra Representative).

(b)    Redemption. Notwithstanding anything to the contrary set forth in this
Agreement, any obligation by a Wafra Entity to fund a Sponsor Commitment shall
terminate to the extent that the Redemption Right is exercised pursuant to
Section 8 (Redemption Right), or otherwise in connection with the CFIUS
Redemption Right in accordance with the Investment Agreement.

Section 5.    Carried Interest Structure. The Company, Colony Capital and CCOC
agree that all Carried Interest shall be structured so that it is distributed to
one or more Subsidiaries of the Company, and such Subsidiaries shall distribute,
as promptly as is reasonably practicable (and in any event within twenty (20)
days upon realization), such Carried Interest to their respective equityholders
until all such Carried Interest is received by the Company. Except in respect of
(x) Excluded Assets or (y) any Joint Venture Carry Entity, Colony Capital and
CCOC shall cause each Subsidiary of the Company and any current or future Entity
that receives or is entitled to receive Carried Interest to be owned, directly
or indirectly, 100% by the Company. Subject to the following sentence,
notwithstanding anything to the contrary contained in this Agreement, Colony
Capital and CCOC shall be permitted, if required due to legal, tax or regulatory
reasons, to conduct any part of the Digital Colony Business that generates
Carried Interest outside of the Company and its wholly-owned Subsidiaries with
the Wafra Representative’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed unless such conduct would be
adverse to the Wafra Participation Buyer or the Wafra Entities, in which case
such consent shall be in the Wafra Representative’s sole discretion; provided,
that (i) the Wafra Entities’ rights, preferences and privileges with respect any
such Carried Interest shall be identical to the rights, preferences and


-17-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





privileges of the Wafra Entities set forth herein and in the Ancillary
Agreements as if such Carried Interest was received by the Company’s
Subsidiaries and distributed to the Company, and (ii) the Wafra Participation
Buyer shall have no rights, entitlements or interest in the Excluded Assets,
except to the extent of investment vehicles that have a nexus to Excluded Assets
as described in Exhibit A of the Carry Investment Agreement. Colony Capital,
CCOC and the Digital Colony Companies shall be jointly and severally liable to
the extent of any breaches of this Section 5.

Section 6.    Records; Audits.

(a)    Information Rights. So long as the Wafra Participation Buyer owns any
Ownership Interests, the Company shall provide or make available to the Wafra
Representative the following:
(i)    as soon as practicable, and in any event within one-hundred twenty (120)
days following the end of each Fiscal Year, beginning with the end of the Fiscal
Year ending December 31, 2020, the (A) consolidated audited financial statements
of the Company and its Subsidiaries for such Fiscal Year, including a balance
sheet as of the end of such Fiscal Year and the related statements of
operations, changes in member’s equity (deficit) and cash flows for such Fiscal
Year, prepared in accordance with GAAP and certified by the Company’s
independent public accountants (which shall be a firm of nationally recognized
independent accountants), consisting of statements of (x) the financial
condition of the Company and its Subsidiaries and (y) income, cash flows and
changes in members’ capital for such Fiscal Year, and (B) the audited financial
statements of the Digital Colony Funds, if any, including a balance sheet as of
the end of such Fiscal Year and the related statements of operations, changes in
member’s equity (deficit) and cash flows for such Fiscal Year, prepared in
accordance with GAAP, and certified by the Digital Colony Funds’ independent
public accountants (which shall be a firm of nationally recognized independent
accountants);
(ii)    as soon as practicable, and in any event within sixty (60) days
following the end of each of the first three fiscal quarters of each Fiscal Year
of the Company and its Subsidiaries, (i) the consolidated unaudited financial
statements of the Company and its Subsidiaries for such fiscal quarter, prepared
in accordance with GAAP, including a balance sheet as of the end of such fiscal
quarter and the related statements of operations, changes in member’s equity
(deficit) and cash flows for such fiscal quarter and (ii) the unaudited
financial statements of each Digital Colony Fund for such fiscal quarter,
prepared in accordance with GAAP, including a balance sheet as of the end of
such fiscal quarter and the related statements of operations, changes in
member’s equity (deficit) and cash flows for such fiscal quarter, prepared in
accordance with GAAP;
(iii)    on a quarterly basis, a summary describing, in reasonable detail, any
Related Party Transactions that were entered into, modified or terminated in
each such quarter and a true and correct list of each Person who has the right
to receive Carried Interest from any Digital Colony Fund, together with the
amount and/or percentage of such Carried Interest owned by each such Person, to
the extent of any changes from the prior quarter;


-18-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(iv)    on a quarterly basis, a copy of the standard reporting package
(including financial statements) made available to the investors in any Digital
Colony Fund, at substantially the same time such package is generally
distributed to such investors;
(v)    on a quarterly basis, copies of investor letters and reports regarding
Digital Colony Funds made generally available to investors, at substantially the
same time such letters and reports are distributed to such investors;
(vi)    no later than thirty (30) days following the end of each Fiscal Year,
the Company’s and its Subsidiaries’ good faith estimate of projected exit
proceeds from each portfolio investment;
(vii)    to the extent not restricted by Law, notice as soon as reasonably
practicable if the Digital Colony Companies or any Digital Colony Fund receives
a non-routine letter from any U.S. or non-U.S. securities regulatory body,
including the SEC, describing its findings from an examination conducted by such
regulator that identifies any material deficiencies;
(viii)    prompt written notice (and in any event not later than five (5)
Business Days) after becoming aware of any action or proceeding or receiving
notice of any investigation pending before any court or Governmental Authority,
including, without limitation, the SEC or any state securities regulatory
authority against the Digital Colony Companies or any of their Controlled
Affiliates or senior officers of the Digital Colony Companies that claim or
allege (x) any violation of any federal or state securities law, rule or
regulation, or (y) any breach of fiduciary duties, in each case that would
reasonably be expected to have an adverse effect on the Digital Colony Companies
or any of the Digital Colony Funds;
(ix)    prompt notice of any other material issues that might arise in the
Digital Colony Business from time to time, including any action or proceeding or
receiving formal written notice of any investigation commenced against any
partner of the Digital Colony Companies or any of their employees, directors,
officers or partners or any Managing Director or Successor, and any other
litigation with respect to any partner of the Digital Colony Companies or any of
its employees, directors, officers or partners or any Managing Director or
Successor, in each case that may reasonably be expected to have a material
adverse effect on the Digital Colony Companies or any of the Digital Colony
Funds;
(x)    copies of all materials prepared for the advisory committee of each
Digital Colony Fund in which the Wafra Participation Buyers or other Wafra
Entity directly or indirectly is an investor, including, for the avoidance of
doubt, any Digital Colony Fund in which any Wafra Entity is making, directly or
indirectly, any Sponsor Commitment, contemporaneously with the distribution of
such materials to the members of such advisory committee;
(xi)    copies of any material legal, operating, compliance, gift, entertainment
and other policies and procedures of the Digital Colony Companies, including any
material amendments relating thereto;
(xii)    information reasonably requested by the Wafra Representative in
connection with any Wafra Consent, approval or other action required to be taken
by the Wafra Representative or any other Wafra Entity under this Agreement or
the Ancillary Agreements,


-19-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





including information reasonably necessary to confirm compliance with the
obligations set forth herein or therein;
(xiii)    as reasonably requested by the Wafra Representative, valuation
materials regarding the reported net asset value of any of the Digital Colony
Funds but only to the extent readily available;
(xiv)    to the extent reasonably practicable, position level information
regarding any Digital Colony Fund (and underlying portfolio investments) in
which the Wafra Participation Buyer or other Wafra Entity is directly or
indirectly an investor, including, for the avoidance of doubt, any Digital
Colony Fund in which any Wafra Entity is making, directly or indirectly, any
Sponsor Commitment, to the extent such position level information is reasonably
requested to assist the Wafra Participation Buyer or any of its Affiliates in
the monitoring and valuation of the Wafra Entities’ Interests other than
material non-public information (unless it is legally permissible to be so
provided) with respect to any securities traded on a national securities
exchange;
(xv)    calculations provided to any lender in connection with the covenants in,
and any reports delivered to any lender in accordance with, any credit
agreements or credit facility of the Digital Colony Companies;
(xvi)    as reasonably requested by the Wafra Representative, all Fund
Documentation for the Digital Colony Funds and side letters pertaining thereto
(in each case, including any amendments or changes thereto), except for redacted
information to the extent required to comply with applicable confidentiality
requirements set forth therein;
(xvii)    upon the reasonable request of the Wafra Representative and to the
extent reasonably practicable, such additional information regarding the status
of the Digital Colony Business and its financial performance, the performance of
each of the Company’s and its Subsidiaries’ investment products, and legal,
regulatory and compliance matters; and
(xviii)    without limitation of the information and reports described in this
Section 6(a) promptly upon request of the Wafra Representative, the Company and
its Subsidiaries will provide the Wafra Representative with (i) copies of all
materials provided generally to investors in the Digital Colony Funds and other
investment products, including, for example, investment letters and client and
risk reports and (ii) any other information reasonably necessary to confirm
compliance with the obligations set forth in this Agreement and the other
Ancillary Agreements.

(b)    Books and Records. So long as the Wafra Participation Buyers own
Ownership Interests, the Wafra Representative or any representative or agent
thereof shall, at the Wafra Representative’s sole expense, have the right:
(i)    to inspect, review, copy and audit the books, records and financial
information of the Company, any Subsidiary or any Digital Colony Fund, at such
reasonable times during normal business hours upon advance written notice to the
Digital Colony Representative, subject to reasonable confidentiality agreements
the Company or Digital Colony Fund may impose; and


-20-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(ii)    to hold, upon reasonable advance written notice, a reasonable number of
ad hoc meetings with senior management of the Company and its Subsidiaries;
provided, however, that the exercise of the rights described in each of clause
(i) and (ii) shall not unreasonably interfere with the conduct of such Entities’
business. The relevant Wafra Entity may also, at its election, be accompanied by
representatives of one or more other Wafra Entities during management or
performance meetings. The relevant Wafra Entities will have the right to share
with any other Wafra Entities and any of the relevant Wafra Entities’ potential
qualified Transferees, on a confidential basis, all materials and information
provided to it accordance with this Section 6(a) in accordance with Section
9(a)(ii).

(c)    Maintenance. The Digital Colony Companies will maintain their books and
records on an accrual basis consistent with GAAP and the Digital Colony
Companies will adopt the accrual method of tax accounting. The Wafra
Representative and its Representatives will have the right to inspect and copy
the books and records of the Digital Colony Companies and each Digital Colony
Fund (and other documents reasonably related thereto) during normal business
hours and shall be provided with all information and access to the extent
reasonably necessary for the Wafra Representative and its Representatives to
confirm compliance with the obligations contained in this Agreement and the
Ancillary Agreements.

(d)    Limitations. Notwithstanding anything to the contrary in this Agreement,
(x) the Wafra Entities shall not have the right to (i) receive any material
technical information of any Digital Colony Fund or its Portfolio Companies or
(ii) manage the day-to-day affairs of any Digital Colony Fund or its Portfolio
Companies and (y) nothing in this Section 6 shall require the Company, its
Subsidiaries, any Digital Colony Company, any Digital Colony Fund or any
Portfolio Company to provide access to, or to disclose any information to the
Wafra Representative or any of its representatives or agents or any other Wafra
Entity if such access or disclosure: (1) would be in violation of applicable
Law; (2) would reasonably be expected to violate or breach any provision of any
Contract to which the Company or any of its Subsidiaries, any Digital Colony
Company, any Digital Colony Fund or any Portfolio Company is a party; (3) would
result in disclosure of personal information that would expose any Digital
Colony Company, any Digital Colony Fund or any Portfolio Company to liability;
or (4) would reasonably be expected to jeopardize any attorney-client privilege;
provided, that in the event the Company or any of its Subsidiaries, any Digital
Colony Company, any Digital Colony Fund or any Portfolio Company elects to
withhold access or disclosure on the basis of the foregoing clause (y), the
Digital Colony Management Parties shall inform the Wafra Representative as to
the general nature of what is being withheld and shall use commercially
reasonable efforts to make or cause to be made appropriate substitute
arrangements to permit reasonable disclosure that does not suffer from any of
the foregoing impediments, including, as appropriate, entering into joint
defense or common interest understandings. For the avoidance of doubt, nothing
in this Section 6(d) shall limit any Party’s rights to civil discovery pursuant
to the applicable rules of any court or arbitral body.Rights and Operating
Covenants; Representations and Warranties.

(a)    Covenants. The Company and CCOC hereby covenant and agree that neither
the Company nor CCOC shall undertake any of the following actions with respect
to the Digital Colony Companies:


-21-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(i)    (x) issuing any Ownership Interests (including any revenue share or any
contractual right in the Company or its Subsidiaries) that would rank senior in
priority to the Wafra Participation Buyer’s rights to receive distributions of
Carried Interest or (y) otherwise changing the Company’s or its Subsidiaries’
capital structure in a manner that disproportionately affects the rights,
privileges or preferences (including economic interests or contractual rights)
of the Wafra Participation Buyer’s Ownership Interests as compared to other
holders thereof;
(ii)    entering into any Related Party Transactions that (a) are not in the
ordinary course of business and on arms’ length terms, (b) are above $100,000
individually and $500,000 in the aggregate, annually or (c) involve use of
Digital Colony Personnel or assets of the Digital Colony Companies for personal
purposes (in each case, other than those transactions with any Digital Colony
Personnel that are investment professionals that are compensatory in nature and
specifically contemplated by such professional’s employment agreement or other
similar agreement for services with the Digital Colony Companies or the Colony
Capital Group as of the date hereof (for the avoidance of doubt, any such
transactions or agreements involving luxury expenses or private air travel at
levels above those reflected in the historical financial statements or outside
current policies of the Digital Colony Companies will require the Wafra
Representative’s consent));
(iii)    making, changing or revoking any material tax election or allocation or
taking any tax action that could reasonably be expected to have a material and
adverse effect on the Wafra Participation Buyer, including, for this purpose,
where the Wafra Participation Buyer is a pass-through entity for tax purposes,
any direct or indirect owners of the Wafra Participation Buyer that are special
purpose vehicles and treated as corporations for U.S. federal income tax
purposes;
(iv)    amending the Company’s Organizational Documents in a manner that
adversely affects the rights, privileges or preferences (including economic
interests or contractual rights) of the Wafra Participation Buyer in a manner
disproportionate to the effect such amendment has on the other holders of rights
to Carried Interest in the Company; provided, that any amendment to a
substantive provision or agreement that is specific to the Wafra Participation
Buyer (or that was otherwise specifically negotiated by the Wafra Participation
Buyer) in its capacity as such shall require the prior written consent of the
Wafra Representative;
(v)    liquidating or dissolving the Company or its Controlled Affiliates;
provided, that the foregoing shall not prohibit any such actions pursuant to
(x) any ordinary course liquidation of holding vehicles (other than the Company)
or (y) any restructuring, reorganization or other similar transaction that does
not cause an adverse effect on the Wafra Participation Buyer or any of its
economic or other contractual rights;
(vi)    requesting or taking any action for voluntary bankruptcy relief or any
action pursuant to bankruptcy Laws of any applicable jurisdiction or commencing
a voluntary bankruptcy case;


-22-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(vii)    entering into mergers, consolidations or business combinations of the
Company or any other vehicle in which the Wafra Participation Buyer, directly or
indirectly, owns an equity interest or similar contractual right, in which the
Wafra Participation Buyer is not offered, directly or indirectly, the same per
interest consideration pro rata with the other owners of Ownership Interests
taking into account all of the economics and financial opportunities offered to
the other owners (excluding industry standard compensation for future services
rendered by the other equity holders that are bona fide market compensatory
payments); provided, however, that to the extent that any merger, consolidation
or business combination is not an Accelerated Change of Control Transaction, the
Wafra Participation Buyer’s economic and other contractual rights in respect of
the Company shall not be affected by, and shall continue pro forma in, such
merger, consolidation or business combination;
(viii)    the Company or any of its Subsidiaries entering into joint venture or
partnership agreements unless such joint venture or partnership agreement
(1) (x) is with a third party for a bona fide business purpose and involves the
provision of digital investment and asset management services and (y) does not
dilute the Wafra Participation Buyer’s pro rata Ownership Interests or adversely
affect the rights, preference or privileges (including economic interests or
contractual rights) of the Wafra Participation Buyer’s interests in such joint
venture (other than dilution alongside the applicable members of the Colony
Capital Group with respect to the economics to be shared with the joint venture
partner in a bona fide joint venture) or (2) is intended to facilitate the
allocation of Gross Carried Interest to current or former Digital Colony
Personnel or current or former personnel of the Colony Capital Group;
(ix)    gifting any assets other than for reasonable business purposes;
(x)    (x) settling any litigation or regulatory action, suit, claim, proceeding
or investigation if such settlement imposes any conditions or restrictions on
the Wafra Participation Buyer (including a settlement that would amend or modify
any substantive provision or agreement that is specific to the Wafra
Participation Buyer in its capacity as such) or (y) (with the Wafra
Participation Buyer’s consent not to be unreasonably withheld, conditioned or
delayed) settling any litigation or regulatory action, suit, claim, proceeding
or investigation if such settlement otherwise would disproportionately adversely
affect the rights, preferences or privileges (including economic interests or
contractual rights) of the Wafra Participation Buyer with respect to its
Ownership Interests, or (z) taking any action (including settling any
litigation) that would create material and adverse regulatory restrictions or
tax obligations for the Wafra Participation Buyer or any of its Affiliates
outside of the Ownership Interests, unless in each case required by applicable
Law; for the avoidance of doubt, matters relating to tax audits and other Tax
Proceedings shall be governed by Annex A hereto; and
(xi)    entering into or electing to participate in any Fee Reduction
Arrangements.


-23-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





Notwithstanding anything contained herein to the contrary, no consent right
provided to the Wafra Representative herein shall be deemed to provide the Wafra
Representative with any right to “control” the GP, Fund I, any Digital Colony
Fund, any general partner thereof or any present or future Portfolio Companies,
as the term “control” may be defined in the DPA and applicable rules and
regulations of the Federal Communications Commission.

(b)    Donations. The Company and CCOC hereby covenant and agree not to make
payments or donations in connection with political activities, campaigns or
religious groups except as consistent with past practice in all material
respects up to $100,000 in the aggregate per year or in respect of any Colony
Capital Group employee or board matching contributions.

(c)    Solicitation. In consideration of the relevant Wafra Entities entering
this Agreement and the benefits to be provided by them and their respective
Affiliates under this Agreement, CCOC agrees that, for so long as any Wafra
Entity owns an Ownership Interest, no member of the Colony Capital Group will
employ, solicit, hire or recruit any Specified Employee or any Person who was a
Specified Employee within the eighteen (18) months prior to such time, or
otherwise knowingly influence or induce any such Specified Employee to leave
such position; provided, however, that the foregoing shall not prohibit general
solicitations (including third-party recruiter contacts) or advertisements of
employment not specifically directed at such Persons. CCOC shall not, without
the prior written consent of the Wafra Representative, waive or amend, and CCOC
at all times shall enforce, the terms of all restrictive covenants that bind any
Managing Director or Successor. CCOC shall not, and shall cause the Digital
Colony Companies not to, terminate Ben Jenkins’ employment without Cause or take
any action which would reasonably be expected to result in Ben Jenkins departing
for Good Reason. For the avoidance of doubt, any cure period set forth in Ben
Jenkin’s employment agreement shall remain in effect.

(d)    Services from Digital Colony Companies. To the extent that any member of
the Colony Capital Group utilizes the assets, resources, Digital Colony
Personnel or otherwise receives services from the Digital Colony Companies, CCOC
will (or will cause the applicable member(s) of the Colony Capital Group to)
promptly reimburse the Digital Colony Companies for all such expenses incurred
at a rate and on terms that are arms’ length.

(e)    Losses. For purposes of the Carry Investment Agreement, the Parties
hereby acknowledge and agree that “Losses” shall be deemed to include damages
arising from diminution in value and consequential damages to the extent
reasonably foreseeable.

(f)    Covenants. The Company covenants and agrees that it shall, and shall
cause its Subsidiaries, unless Wafra Consent is obtained, to:
(i)    reasonably cooperate with the Wafra Participation Buyer in conducting due
diligence on the Company and its Subsidiaries in connection with “know your
customer” and anti-money laundering compliance;
(ii)    include in the Company’s Organizational Documents and other agreements,
as applicable, any and all provisions as may be reasonably necessary for it to
perform its obligations under, and otherwise comply with, this Agreement;


-24-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(iii)    maintain all material Permits necessary to carry on its business and
comply in all material respects with all applicable Laws in all jurisdictions in
which the Company and its Subsidiaries conduct the Digital Colony Business,
including the securities laws of the United States, when relevant;
(iv)    maintain commercially reasonable operating procedures (including
disaster recovery plans);
(v)    provide drafts of the Fund Documentation and the Organizational Documents
of each the Company and its Subsidiaries (and any amendments to any such Fund
Documentation and Organizational Document) with a reasonable opportunity to
review in order to confirm that such Fund Documentation and Organizational
Documents would not be in violation of the terms and conditions set forth herein
or otherwise in the Ancillary Agreements and shall provide final versions of
such documents to the Wafra Representative;
(vi)    ensure that the assets of each Digital Colony Fund shall not at any time
constitute or be treated as constituting (by reason of a contractual agreement
with investors or otherwise) “plan assets” subject to Title I of ERISA,
Section 4975 of the Code, or any Law substantially similar to Title I of ERISA
or Section 4975 of the Code;
(vii)    use reasonable best efforts not to engage in any business or other
activities that could cause a the Company and its Subsidiaries to be in
violation of applicable anti-money laundering, economic sanctions, anti-bribery
or anti-boycott Laws of the United Kingdom, the United States or any other
jurisdiction in which the Company and its Subsidiaries conduct the Digital
Colony Business in any material respect;
(viii)    (x) maintain and comply with “know your customer” and money laundering
reporting procedures, and procedures designed for detecting and identifying
money laundering, and detecting, identifying and reporting suspicions of money
laundering to the appropriate regulators, including, where required by
applicable Law and (y) prior to accepting a commitment from any investor in any
Digital Colony Fund, confirm that such investor is not identified on the OFAC
list of Specially Designated Nationals and Blocked Persons (the “SDN List”) or
any other applicable restricted party list or otherwise subject to sanctions
administered by OFAC or any other U.S., U.K. or E.U. Governmental Authority or
owned or Controlled by or acting on behalf of any Person listed on the SDN List
or any other applicable restricted party list, to the extent prohibited by
applicable Law;
(ix)    use reasonable best efforts to ensure that none of the Company nor its
Subsidiaries shall: (i) use any of the assets of the Company or any of its
Subsidiaries for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity or to the making of any direct or
indirect unlawful payment to government officials or employees from such assets;
(ii) establish or maintain any unlawful fund of monies or other assets; (iii)
make any false or fictitious entries in the books or records of any of the
Company or its Subsidiaries; or (iv) make any unlawful payment;


-25-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(x)    keep in full force and effect the material insurance policies covering
the Company and its Subsidiaries and Digital Colony Business (or other insurance
policies comparable in amount and scope);
(xi)    not Transfer any Intellectual Property owned by the Company or any of
its Subsidiaries or any of the Digital Colony Funds (including the right to
reference any investment track record) to (i) any other Person other than a
Digital Colony Company, (ii) other than in the ordinary course of business
consistent with past practice and subject to commercially reasonable
confidentiality protections, not disclose or otherwise provide access to any
such Intellectual Property of any of the Digital Colony Companies or Digital
Colony Funds (including their investment track record) to any third party and
(iii) use commercially reasonable efforts to maintain the confidentiality of,
and otherwise protect and enforce the applicable rights and the rights of the
Digital Colony Funds in, such Intellectual Property and Confidential Information
against third-party infringers.

(g)    Non-Disparagement. Each Party agrees that from and after the date hereof,
it shall not, and shall use commercially reasonable efforts to ensure that its
Affiliates, officers, directors, members and partners do not, knowingly publish,
disseminate, or contribute to the publication or dissemination of (as author or
“source”) in any book, periodical or other publicly disseminated medium, or in
interviews intended for public dissemination, any non-public information
regarding any other Party, including information relating to their experiences
hereunder. Each Party further agrees that from the date hereof, it shall not,
and shall use commercially reasonable efforts to ensure that its Affiliates,
officers, directors, members and partners do not, (a) make public any false,
defamatory or disparaging statements about any other Party or any Affiliate,
officer, director, member, partner, shareholder or employee thereof, or (b)
engage in any public course of conduct that would reasonably be expected to
bring any other Party or any Affiliate, officer, director, member, partner or
shareholder thereof, as applicable, into disrepute or disregard; except, in each
case, (i) to the extent such Person reasonably believes to be required by
applicable Law or (ii) to the extent related to any litigation or similar
proceeding between such Party and any such other Person or in order to exercise
or enforce any rights under this Agreement, the Ancillary Agreements and the
Organizational Documents of the Company or any of its Subsidiaries, including
the provision of information expressly permitted pursuant to Section 14. Nothing
in this Section 7(g) shall prevent any Person from reporting or providing
information to a Governmental Authority.

(h)    Key Person Insurance. The Company and its Subsidiaries will reasonably
cooperate with the Wafra Participation Buyer to acquire, at the Wafra
Participation Buyer’s sole expense, with the Wafra Participation Buyers as named
beneficiaries, key person insurance over such individuals as the Wafra
Representative may reasonably request from time to time following the Closing.

(i)    Representations and Warranties of the Colony Parties. Each of the Colony
Parties represents and warrants to the Wafra Participation Buyers, as of the
date hereof, and with respect to any other Person that becomes party hereto as a
Colony Party by execution and delivery of a joinder to this Agreement, as of the
date of any such joinder, represents and warrants to the Wafra Participation
Buyers, severally and not jointly, as follows:


-26-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(i)    it has the requisite power and authority to enter into and perform its
obligations under this Agreement;
(ii)    the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by it (including the
issuance of the Interest on or after the date hereof) do not and will not (i)
violate its Organizational Documents, (ii) violate any applicable Law or (iii)
violate, require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation under (in each case, with or without
notice or lapse of time or both), any Contract to which it is a party or by
which any of its properties or assets are bound that is material to such Person;
(iii)    there is no outstanding enforcement or supervisory action by any
Governmental Authority because any of its procedures were considered to be
inadequate by such Governmental Authority, and no such enforcement or
supervisory action is, to its actual knowledge, pending or threatened, except
for any such action that is not, individually or in the aggregate, material to
such Person; and
(iv)    no broker, finder, financial advisor or investment banker is entitled to
any broker’s, finder’s, financial advisor’s, or investment banker’s fee or
commission or similar payment in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of any such
Colony Party (other than arrangements where a Colony Party or its Affiliates
would be solely responsible for such payments).

(j)    Representations and Warranties of the Wafra Participation Buyers. The
Wafra Participation Buyer represents and warrants to the Colony Parties, as of
the date hereof, and each Person that becomes a Wafra Participation Buyer
following the date hereof by executing a joinder to this Agreement represents
and warrants to each Colony Party that on the date of such joinder, as follows:
(i)    it has the requisite power and authority to enter into and perform its
obligations under this Agreement;
(ii)    its execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by it do not (i) violate
its Organizational Documents, (ii) violate any applicable Law or (iii) violate,
require any consent or other action by any Person under, constitute a default
under, or give rise to any right of termination, cancellation or acceleration of
any right or obligation under (in each case, with or without notice or lapse of
time or both), any Contract to which it is a party or by which any of its
properties or assets are bound that is material to such Person;
(iii)    there is no outstanding enforcement or supervisory action by any
Governmental Authority because any of its procedures were considered to be
inadequate by such Governmental Authority, and no such enforcement or
supervisory action is, to its actual knowledge, pending or threatened, except
for any such action that is not, individually or in the aggregate, material to
such Wafra Participation Buyer;


-27-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





(iv)    after giving effect to any applicable look-through provisions required
under the U.S. federal securities Law, it is an “accredited investor” as that
term is defined in Regulation D promulgated under the Securities Act; and
(v)    no broker, finder, financial advisor or investment banker is entitled to
any broker’s, finder’s, financial advisor’s, or investment banker’s fee or
commission or similar payment in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of the Wafra
Participation Buyers, other than BofA Securities, Inc.

Section 8.    Redemption Rights.

(a)    Redemption Right. Following the occurrence of a Redemption Event, the
Wafra Representative shall have the right for a ninety (90) day period,
exercisable by delivering a written notice to the Digital Colony Representative
(a “Redemption Notice”), to require the Digital Colony Companies or CCOC (at the
Digital Colony Representative’s election) (the date of delivery of the
Redemption Notice, the “Redemption Date”) to repurchase or cause to be
repurchased the entirety of the Ownership Interests held by the Wafra
Participation Buyer (i) within thirty (30) Business Days of the Redemption Date
at an amount equal to (w) the Participation Rights Consideration Amount, minus
(x) any distributions or payments received by the Wafra Participation Buyer
pursuant to this Agreement, as applicable, as of immediately prior to the
Redemption Event (but not in respect of the Sponsor Commitments or Identified
Sponsor Commitments) (such amounts described in this clause (x), the “Carry
Distributions”), or (ii) to the extent Colony Capital remains listed on the NYSE
or the NASDAQ at such time, by doubling the Wafra Participation Buyer’s
Specified Percentage with respect to all distributions until the Redemption
Amount is paid in full (the “Redemption Amount”, and such redemption right, the
“Redemption Right”) (it being agreed and understood that clause (i)(w) of the
definition of Redemption Amount shall be modified for purposes of clause (ii) to
read “1.5x the Participation Rights Consideration Amount”) (this clause (ii),
the “Deferred Redemption”). Notwithstanding anything to the contrary in this
Agreement, the Redemption Right pursuant to this Section 8(a) shall only be
exercisable concurrently with the exercise of the Redemption Right under
Section 9.1(a) of the DCMH Investor Rights Agreement and, to the extent the
amount of Carry Distributions exceeds the Participation Rights Consideration
Amount (as it may have been modified in connection with a Deferred Redemption),
such excess shall be deducted from any unpaid Redemption Amount pursuant to the
DCMH Investor Rights Agreement.

(b)    Payment of Redemption Amount. In the event that Digital Colony
Representative elects the Deferred Redemption, the Digital Colony Representative
may elect at any time to pay any remaining outstanding portion of the Redemption
Amount in cash and/or registered shares of Colony Capital common stock
(calculated by reference to 97% of the trailing thirty (30)-day VWAP of the
common stock at the time payment) up to 250,000,000 registered shares of common
stock in the aggregate (inclusive of any shares of common stock issued pursuant
to Section 9.1(b) of the DCMH Investor Rights Agreement, the “Share Cap”);
provided, that, if the Redemption Amount has not been paid in full by the fourth
(4th) year anniversary of the Redemption Date, the outstanding portion of the
Redemption Amount owing to the Wafra Participation Buyer shall be paid in
registered common stock of Colony Capital having a value equal to the
outstanding


-28-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





portion of such Redemption Amount (calculated by reference to 97% of the
trailing thirty (30)-day VWAP of the common stock at the time payment) up to the
Share Cap (inclusive of any shares previously issued in satisfaction on any
portion of the Redemption Amount under this Agreement or Section 9.1(b) of the
DCMH Investor Rights Agreement) and thereafter in cash to the extent of any
remaining outstanding portion of the Redemption Amount; provided, further, that
if Colony Capital ceases to be listed on the NYSE or the NASDAQ, any portion of
the Redemption Amount that is not paid in full shall immediately be payable in
cash. Any amounts paid or distributed to the Wafra Participation Buyer in
connection with a Redemption Event shall be treated as a payment to a retiring
partner in accordance with Section 736(b) of the Internal Revenue Code of 1986,
as amended.

(c)    Funding of Redemption Amount. The Redemption Amount shall be paid by wire
transfer of immediately available funds, to the account(s) specified in writing
by the Wafra Representative.

(d)    Specified / Warehouse Investments; Sponsor Commitments. Notwithstanding
anything to the contrary set forth herein, upon the occurrence of a Redemption
Event, (x) the Wafra Representative shall specify in the Redemption Notice
whether the Wafra Participation Buyer’s interests in funded Sponsor Commitments
shall either be (i) freely transferable or (ii) redeemed on the basis of net
asset value for the then current quarter, adjusted for cash activity, in which
case such net asset value-based determination shall be added to the Redemption
Amount and (y) any Specified Investment or Warehouse Investment owned by a Wafra
Entity shall become freely transferable.

(e)    Rights and Remedies. In the event of the occurrence of any Redemption
Event, the sole and exclusive recourse of the Wafra Entities in connection
therewith shall be the exercise of the Redemption Right set forth in this
Section 8, and the Wafra Entities shall have no other remedies, claims or rights
of recovery or to further compensation based on a diminution of value of the
Ownership Interests.

Section 9.    Transfers; Assignment.

(a)    Transfers by the Wafra Participation Buyer.
(i)    Transfers by Wafra Participation Buyers. The Wafra Participation Buyers
(or other applicable Wafra Entity) shall not Transfer all or any portion of its
Ownership Interests, Identified Sponsor Commitments or Sponsor Commitments
without Digital Colony Consent (not to be unreasonably withheld, conditioned or
delayed); provided, that the Wafra Participation Buyer (or other applicable
Wafra Entity) may effect the following Transfers of all or any portion of the
Ownership Interests, Identified Sponsor Commitments or Sponsor Commitments
without Digital Colony Consent: (i) subject to the relevant Wafra Entity’s
compliance with the terms set forth in Section 9(c), Transfers made on or
following July 17, 2025; (ii) Transfers to any Wafra Entity; (iii) Transfers in
connection with a Wafra IPO of a broader portfolio of asset managers held by any
Wafra Entity where the Ownership Interests owned by any Wafra Entity in such
Wafra IPO comprise no more than 24.9% of such portfolio (as determined on a fair
market value basis); (iv) Transfers in connection with an internal
reorganization or similar transaction affecting any Wafra Entity; (v) Transfers
made in connection with an in-kind distribution by a Wafra Entity to any direct


-29-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





or indirect partners, members or other equity holders thereof; (vi) Transfers in
connection with any pledge, lien or other transfer related to a customary debt
financing or any equity, preferred or structured equity financing of any Wafra
Entity; (vii) Transfers as part of a Portfolio Sale; (viii) Transfers from and
after the date of any Colony Change of Control, Colony Capital Bankruptcy or, to
the extent that the applicable Wafra Entity does not receive the exchange and
registration rights contemplated by the first sentence of Section 14, a
Specified Colony Asset Transaction; and (ix) a Transfer to a single Transferee
and one or more of its Affiliates of an Ownership Interest representing up to
5.0% in the aggregate of the Ownership Interests as of the Closing.
Notwithstanding anything to the contrary in this Agreement, Digital Colony
Consent shall be required in the event that such direct or indirect Transferee
(or its Affiliates) is an Unapproved Third Party. In the case of clauses (iii),
(vi) and (vii) of this Section 9(a)(i), the Wafra Participation Buyer shall
remain the direct party to this Agreement and the applicable Ancillary
Agreements. In the case of clauses (i), (ii), (iv), (v), (viii) and (ix), (A)
such Transferee will be subject to the same terms, conditions and contractual
undertakings with respect to Wafra Participation Buyer, and (B) if any such
Transfer is a Transfer of less than all of the Wafra Participation Buyer’s
Ownership Interests, the rights of the Wafra Representative will be exercised by
a single Person (and no more than two Transferees of the Wafra Participation
Buyer shall be entitled to exercise such rights indirectly at any one time).
(ii)    Cooperation with Transfers. In connection with the Transfers pursuant to
clauses (i), (iii), (vi), (vii), (viii) and (ix) of Section 9(a)(i), the
Company, each applicable Subsidiary of the Company and CCOC shall cooperate as
reasonably necessary, execute and deliver such agreements and instruments,
provide such reasonable support and assistance by providing Confidential
Information to any potential Transferee as would customarily be made available
to a potential buyer in a sale of a minority position (i.e., consistent with the
level and type of information provided to the Wafra Entities in connection with
the Contemplated Transactions) or to an underwriter in a Wafra IPO, including
documents and reasonable opportunities to ask questions of key executives as
customarily provided in connection with a “due diligence” investigation as a
Wafra Participation Buyer may reasonably request in connection with any Transfer
(or potential Transfer) of its right to any of its Ownership Interest or in
connection with a Wafra IPO (or potential Wafra IPO); provided, that if
requested by the Company, any of its Subsidiaries or CCOC, any such potential
Transferee shall execute a customary confidentiality agreement in a form and
substance reasonably satisfactory to the Digital Colony Representative. The
Company shall make customary knowledge qualified representations and warranties
to the Wafra Participation Buyer (without any indemnification obligations in
respect thereof) to allow the Wafra Participation Buyer to make representations
and warranties related to the Company or any of its Subsidiaries in connection
with any such Transfers. Notwithstanding any other provision of this Agreement
or the Ancillary Agreements to the contrary, the Wafra Entities shall be free to
consummate a Wafra IPO in accordance with Section 9(a)(i) at any time; provided,
that any disclosure in connection with such Wafra IPO shall not (a) specifically
or separately identify or present any financial information regarding the
Digital Colony Companies, the Digital Colony Funds or any Portfolio Companies or
any stakeholders of any of the foregoing in any public filings relating to such
Wafra IPO unless presented on an aggregate basis with all other companies in
which the Digital Colony Companies, the Digital Colony Funds or any Portfolio
Companies invest such that the identity of such Persons, as applicable, could
not be reasonably deduced therefrom or (b) require the filing of any Ancillary
Agreement not


-30-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





already publicly disclosed (clauses (a) and (b), the “Non-Aggregated
Information”). Following such Wafra IPO, the Non-Aggregated Information shall
not be disclosed unless required by applicable Law or with the prior written
consent of the Digital Colony Representative. In connection with any such Wafra
IPO, the Company shall cause each of the Digital Colony Companies to provide
reasonable cooperation, support, assistance and information (to the extent
reasonably available, the disclosure of which would not violate any Law or any
agreement to which any Digital Colony Company, any Digital Colony Fund or any of
their Affiliates is subject, or if any other action required or requested by a
regulatory authority would not reasonably be expected to have an adverse effect
in any material respect on Colony Capital Group, the Company and its
Subsidiaries or any of their respective Affiliates) to the applicable Wafra
Entities, at such Wafra Entities’ expense for any reasonable out-of-pocket
expense, to the extent that such Wafra Entities’ counsel advises is required in
connection with such Wafra IPO. The Wafra Representative shall consult with the
Company and its Subsidiaries in good faith regarding, and provide the Company
and its Subsidiaries a reasonable opportunity to review and comment upon, the
form of any disclosure regarding the Digital Colony Companies, the Digital
Colony Funds, the Portfolio Companies or any stakeholders thereof in connection
with or following an Wafra IPO. The obligations of the Company, its Subsidiaries
and CCOC pursuant to this Section 9(a)(ii) shall not require the Digital Colony
Companies to agree to a restructuring, any regulatory remedies or any other
action required or requested by a Governmental Authority that would reasonably
be expected to have an adverse effect in any material respect on the Digital
Colony Companies or the Colony Capital Group in connection with regulatory
approvals related to any such Transfer.

(b)    Conditions to Transfers. It shall be a condition of the Transfer of any
Ownership Interests (i) to any Person, that such Transfer shall not be effected
if such Transfer would violate applicable Law or would cause the Company to
become a “publicly traded partnership” within the meaning of Section 7704(b) of
the Code, and (ii) to any Person who is not a party to this Agreement, that such
Person sign a joinder to this Agreement binding such Person to the provisions of
this Agreement.

(c)    Right of First Offer. In the event that any Wafra Participation Buyer
(the “Offering Wafra Participation Buyer”) proposes to Transfer all or any
portion of the Ownership Interests owned by it to any third party purchaser
pursuant to Section 9(a)(i), the Offering Wafra Participation Buyer shall first
make an offering of such Ownership Interests to CCOC (together with any
Controlled Affiliates of CCOC that CCOC designates to exercise its rights under
this Section 9(c), the “Offered Party”) in accordance with the following:
(i)    The Offering Wafra Participation Buyer shall give notice (the “Offer
Notice”) to the Offered Party, stating (i) its bona fide intention to offer such
Ownership Interests, (ii) a description and the number of such Ownership
Interests to be offered (the “Offered Interests”), and (iii) the price and any
material terms and conditions upon which it proposes to offer such Offered
Interests, including a list of proposed Transferees, it being agreed that for so
long as the Offering Wafra Participation Buyer may sell the Offered Interests to
a Transferee without again complying with the right of first offer set forth
herein, the Digital Colony Companies will be prohibited from issuing or selling
Ownership Interests to any proposed Transferees notified to CCOC.
(ii)    By written notification (the “Acceptance Notice”) to the Offering Wafra
Participation Buyer, within thirty (30) days after the Offer Notice is received,
the Offered


-31-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





Party may elect to purchase, at the price and on the terms specified in the
Offer Notice, all of the Offered Interests proposed to be Transferred by the
Offering Wafra Participation Buyer. If the Offered Party does not deliver an
Acceptance Notice within thirty (30) days after the Offer Notice is received,
the Offered Party shall be deemed to have waived its right to participate in the
right of first offer described in this Section 9(c) and the Offering Wafra
Participation Buyer may Transfer the Offered Interests in accordance with the
terms of Section 9(c)(iii). Upon the timely delivery of an Acceptance Notice by
the Offered Party pursuant to this Section 9(c)(ii), the Offering Wafra
Participation Buyer and the Offered Party shall be legally obligated to
consummate the sale contemplated thereby within thirty (30) days of the date of
the Acceptance Notice (as it may be extended by up to an additional one hundred
twenty (120) days as necessary for the expiration of regulatory waiting periods
and to obtain regulatory approvals); provided, further, that the Offering Wafra
Participation Buyer shall only be required to give customary representations and
warranties with respect to such Wafra Participation Buyer’s due organization,
authority to enter into applicable Transfer documentation, non-contravention of
applicable Laws and material agreements or required approvals of any
Governmental Authority (in respect of which a Wafra Entity is a party), and free
and clear title of the relevant Ownership Interests.
(iii)    If the Offered Interests referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Section 9(c)(ii), the
Offering Wafra Participation Buyer may, during the one hundred twenty (120) day
period following the expiration of such thirty (30) day period provided in
Section 9(c)(ii), offer and sell such Offered Interests to any third party at a
price not less than 100% of, and upon other terms not materially more favorable
to the offeree taken as a whole than, those specified in the Offer Notice. If
the Offering Wafra Participation Buyer does not consummate the sale of the
Offered Interests within such period (as it may be extended by up to an
additional one hundred twenty (120) days as necessary for the expiration of
regulatory waiting periods and to obtain regulatory approvals), the right of
first offer provided hereunder shall be deemed to be revived and such Offered
Interests shall not be offered unless first reoffered to the Offered Parties in
accordance with this Section 9(c). Notwithstanding the foregoing, at least
fourteen (14) days (the “Sale Notice Period”) prior to the desired consummation
date of a proposed Transfer pursuant to this Section 9(c)(iii), the Wafra
Representative shall deliver a notice to CCOC which shall, to the extent not
included in or accompanying the Offer Notice relating to such proposed Transfer
(i) identify the cash purchase price at which the proposed Transfer is proposed
to be made, (ii) identify the prospective Transferee, (iii) identify the
proposed signing date and the proposed closing date of such prospective
Transfer, (iv) be accompanied by the substantially final proposed purchase
agreement and forms of all other agreements (to the extent available) to be
entered into by the Offering Wafra Participation Buyer in connection with such
Transfer and (v) identify all other material terms and conditions of such
Transfer (including with respect to the timing of the payment of the purchase
price) (any notice delivered pursuant to this Section 9(c)(iii), a “Sale
Notice”). If the prospective Transferee is an Unapproved Third Party, the
Offering Wafra Participation Buyer shall not consummate such proposed Transfer
without Digital Colony Consent.

(d)    Transfers by the Company. The Company may not Transfer, directly or
indirectly, its rights or obligations under this Agreement without the prior
written consent of the Wafra Participation Buyer; provided, that, (i) in
connection with any reorganization of Colony Capital and its Affiliates or other
transaction whereby one or more of such entities would succeed to all or part of
the Company’s entitlement to Carried Interest, the Company may Transfer its
rights


-32-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





and obligations under this Agreement to such entities, and (ii) the Company may
Transfer its rights or obligations under this Agreement to an entity that
acquires all or substantially all of the business or assets of the Company,
whether by merger, reorganization, acquisition, sale or otherwise.

Section 10.    Tag-Along Rights.

(a)    Tag-Along Sale. In the event of a Transfer (other than a Permitted
Transfer or a Drag-Along Sale) of Ownership Interests (the “Tag-Along
Interests”) by any member of the Colony Capital Group, or by any other holders
of Ownership Interests other than Wafra Entities, together with their Affiliates
and/or Related Persons (to the extent such holders of Ownership Interests,
Affiliates and/or Related Persons collectively own 10% or more of the total
Ownership Interests outstanding, in the aggregate, at the time of such first
Transfer (but without giving effect to such Transfer)) (a “Tag-Along Seller”) to
a Third-Party Purchaser (a “Purchaser”), then each Tag-Along Seller shall be
required to, and CCOC shall cause (or, with respect to each Tag-Along Seller
that is not a Controlled Affiliate of CCOC, take all actions within its control
to cause) each Tag-Along Seller to, provide the Wafra Participation Buyer and
the Wafra Representative with at least thirty (30) days’ prior written notice of
such Transfer (the “Tag-Along Notice”), which notice shall identify the
Purchaser, the percentage of the Ownership Interests proposed to be Transferred
by the Tag-Along Seller, the applicable percentage of the then-issued Ownership
Interests of the Company or applicable Subsidiary that such proposed Transfer
represents, a statement as to whether the Company and CCOC would otherwise be
required to issue a Drag-Along Notice under Section 11, the purchase price
therefor, and a summary of the other material terms and conditions of the
proposed Transfer. To the extent not previously provided, each Tag-Along Seller
shall provide the Wafra Representative, on behalf of the Wafra Participation
Buyers, with all material information made available to the Purchaser in
connection with the proposed Transfer and any other information reasonably
requested by the Wafra Representative to the extent available. Within thirty
(30) days following receipt of such Tag-Along Notice, the Wafra Participation
Buyers that hold Ownership Interests may elect, by providing a written offer to
the Tag-Along Sellers and the Purchaser, to Transfer to the Purchaser the
Ownership Interests specified therein, up to that percentage of the Ownership
Interests of such Wafra Participation Buyers (the “Tagging Interest”) equal to
the percentage of the Ownership Interests of the Company or its applicable
Subsidiaries held by the Tag-Along Sellers that is proposed to be Transferred by
the Tag-Along Sellers, subject to Section 12(c) and Section 13, at the same
price per Ownership Interest and otherwise on the same terms as those being
offered to the Tag-Along Seller (any such Transfer, a “Tag-Along Sale”). Subject
to Section 12(b) and Section 12(c), such Wafra Participation Buyer(s) shall
execute all appropriate documents reasonably necessary to Transfer ownership of
such Tagging Interest to the Purchaser. Failure by a Wafra Participation Buyer
to respond in writing within such thirty (30)-day period shall be deemed to be a
waiver of its tag-along rights under this Section 10(a) with respect to such
Transfer but only to the extent the Tag-Along Seller is not again required to
comply with this Section 10(a) in connection with a Transfer. If the Wafra
Participation Buyers waive their tag-along rights under this Section 10(a), the
Tag-Along Sellers shall have the right to consummate such Transfer free of such
rights; provided, that (x) such Transfer is fully closed and consummated within
one hundred twenty (120) days following the expiration of such thirty (30)-day
period (as it may be extended by up to an additional one hundred twenty (120)
days as necessary for the expiration of regulatory waiting periods and to obtain
regulatory approvals), and (y) the terms of the actual Transfer are no more
favorable as to price, and no more materially favorable as to the other terms
taken as a whole


-33-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





to the Tag-Along Sellers, than those set forth in the Tag-Along Notice.
Notwithstanding the foregoing, if a Wafra Participation Buyer elects to Transfer
its Tagging Interest as provided herein, the proposed Transfer of Tag-Along
Interests by the Tag-Along Seller to the Purchaser shall not be permitted
hereunder and any such purported Transfer shall not be valid (and thus shall not
have any force or effect) unless the Purchaser accepts and purchases all of the
Tagging Interests tendered by the Wafra Participation Buyer(s) in connection
with such proposed Transfer; provided, that, in the event that the Purchaser
elects to acquire less than the full amount of both the Tag-Along Interests and
the Tagging Interests, the amount of Tag-Along Interests and Tagging Interests
being sold to such Purchaser shall be cut back such that the Tag-Along Seller
shall be permitted to sell an amount of Tag-Along Interests that represents the
same percentage of the Tag-Along Seller’s total Ownership Interests in the
Company or its applicable Subsidiaries as the amount of the Tagging Interest
that the Wafra Participation Buyers are selling to the Purchaser.
Notwithstanding anything contained herein to the contrary, there shall be no
liability on the part of Colony Capital or any of its Affiliates to any Wafra
Participation Buyers if a proposed Transfer of Ownership Interests pursuant to
this Section 10(a) is not consummated for any reason, except as otherwise set
forth in the definitive documentation related thereto.

(b)    Expenses. For the avoidance of doubt, the Wafra Participation Buyer(s)
and the Tag-Along Sellers shall each pay their respective pro rata share (based
on aggregate proceeds to be received in connection with such Transfer by the
applicable Wafra Participation Buyer(s) and the Tag-Along Seller(s)) of the
aggregate expenses incurred by all of the applicable Wafra Entities and
Tag-Along Seller(s) in connection with any proposed sale or Transfer of the
nature referred to in this Section 10.

Section 11.    Drag-Along Rights.

(a)    Drag-Along Sale. If the Persons holding Ownership Interests in the
Company representing (i) 50% or more of the voting power of all such outstanding
Ownership Interests, in the aggregate, and (ii) the entitlement to receive 50%
or more of all distributions, including distributions of Carried Interest,
individually or in the aggregate (the “Drag-Along Sellers”) desire to Transfer
to any Purchaser, Ownership Interests in the Company representing (1) 50% or
more of the voting power of all such outstanding Ownership Interests, in the
aggregate, and (2) the entitlement to receive 50% or more of all distributions,
including distributions of Carried Interest, whether in one transaction or a
series of related transactions (any such transaction or series of related
transactions, a “Drag-Along Sale”), then the Company and CCOC shall or shall
cause the Drag-Along Sellers to give thirty (30) days’ prior written notice to
the Wafra Representative of the Drag-Along Sale (a “Drag-Along Notice”) which
notice shall identify the Purchaser, the percentage of its Ownership Interests
proposed to be Transferred in the Drag-Along Sale, the applicable percentage of
the then-issued Ownership Interests that such proposed Transfer represents and a
summary of the other material terms and conditions of the proposed Drag-Along
Sale.  To the extent not previously provided, each Drag-Along Seller shall make
available to the Wafra Participation Buyer all material information made
available to the Purchaser in connection with the Drag-Along Sale and any other
information reasonably requested by the Wafra Representative to the extent
available, and (subject to the Wafra Participation Buyer’s rights under Section
12 and Section 13) require the Wafra Participation Buyer(s) holding Ownership
Interests to sell to the Purchaser at the same price


-34-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





per Ownership Interest and otherwise on the same terms and conditions as those
being offered to the Drag-Along Sellers (except as set forth in Section 12(a))
that percentage of their Ownership Interests (the “Wafra Dragged Interests”)
either (x) as is equal to the percentage of the then issued Ownership Interests
proposed to be sold by the Drag-Along Sellers or (y) as is equal to 100% of the
Ownership Interests owned by the Wafra Participation Buyers, at the option of
the Company.

(b)    Wafra Dragged Interests. Following receipt of a Drag-Along Notice, the
Wafra Participation Buyer(s) holding Ownership Interests shall be obligated to
sell to the Purchaser the Wafra Dragged Interests at the same time as the
Drag-Along Sellers to the Purchaser. Notwithstanding any provision to the
contrary in this Agreement, the Wafra Participation Buyer(s) shall only be
required to Transfer the Wafra Dragged Interests in the event that the Purchaser
accepts and purchases all of the Wafra Dragged Interests required by the terms
of this Agreement to be acquired by the Purchaser in connection with such
Drag-Along Sale.

Section 12.    Other Tag and Drag Provisions.

(a)    Accelerated Change of Control Transaction.
(i)    Generally. Notwithstanding Section 10(a) or Section 11(a), in connection
with any proposed merger, consolidation or business combination or Specified
Colony Change of Control or in connection with any proposed Transfer of the
nature referred to in Section 10(a) or Section 11(a) (including for purposes of
this Section 12(a)(i) any Transfer to personnel of the Colony Capital Group or
Digital Colony Personnel), in each case that would result in Colony Capital (A)
no longer directly or indirectly owning a majority of the Ownership Interests or
(B) ceasing to Control the Digital Colony Management Parties (an “Accelerated
Change of Control Transaction”), then by written notice to the Digital Colony
Representative to be delivered within thirty (30) days of receipt of the
Tag-Along Notice or Drag-Along Notice, as the case may be, the Wafra
Participation Buyer(s) may elect to Transfer, or pursuant to Section 10(a) (if
applicable), the Company may elect to require the Wafra Participation Buyer(s)
to Transfer, to the Purchaser (and in the case of a Specified Colony Change of
Control, the right of the Wafra Participation Buyer(s) to Transfer the Ownership
Interests to the Purchaser shall be a condition to the consummation of such
transaction), 100% of the Wafra Participation Buyers’ Ownership Interests,
subject to Section 12(c) and Section 13, at the same price per Ownership
Interest and otherwise on the same terms and conditions as those being offered
to the Tag-Along Seller or Drag-Along Seller or, in the case of a Specified
Colony Change of Control, the applicable seller or sellers in such Specified
Colony Change of Control, mutatis mutandis. For the avoidance of doubt, in the
event of an Accelerated Change of Control Transaction, the Wafra Entities shall
be entitled to sell 100% of their Ownership Interests. In connection with any
Accelerated Change of Control Transaction, any Specified Investments, Warehouse
Investments, Sponsor Commitments and Identified Sponsor Commitments shall become
freely transferable.
(ii)    Accelerated Change of Control Amount. Notwithstanding anything to the
contrary set forth in Section 11, Section 12(c) and Section 13, if any
Accelerated Change of Control Transaction occurs prior to July 17, 2025, the
Wafra Participation Buyer(s) will be entitled to receive the greater of (i) such
Wafra Participation Buyer’s pro rata share of the net proceeds of such Tag-Along
Sale or Drag-Along Sale attributable to the Ownership Interests and (ii) an
amount that provides such Wafra Participation Buyer with an amount equal to at
least the Minimum Return Threshold.


-35-


LA_LAN01:362817.14

--------------------------------------------------------------------------------






(b)    Additional Conditions to Tag-Along Sales and Drag-Along Sales. In
connection with any Tag-Along Sale or Drag-Along Sale (for the avoidance of
doubt, including any Accelerated Change of Control Transaction), the Wafra
Participation Buyer(s) shall execute all appropriate documents reasonably
necessary to Transfer ownership of the Tagging Interest or Wafra Dragged
Interest, as the case may be; provided, that such Wafra Participation Buyer(s)
(a) shall only be required to give customary representations and warranties with
respect to such Wafra Participation Buyer’s due organization, authority to enter
into applicable Transfer documentation, non-contravention of applicable Laws and
material agreements, or required approvals of any Governmental Authority (in
respect of which a Wafra Entity is a party), and free and clear title of the
relevant Ownership Interests, (b) shall not be required to provide any
indemnification with respect to any representations, warranties, covenants or
agreements made by any other Person, including any Colony Party (for the
avoidance of doubt, subject to subclause (a), such Wafra Participation Buyer(s)
may be required to provide indemnification in respect of its own
representations, warranties, covenants or agreements), (c) shall not be required
to bear more than its pro rata portion (based on proceeds received by such Wafra
Participation Buyer(s) as compared to the aggregate proceeds in connection with
the Transfer) of any indemnification obligation with respect to the
representations, warranties and covenants of the other owners of the Ownership
Interests (which shall not in any event exceed the net proceeds received by such
Wafra Participation Buyer(s) in consideration for the Transfer of such Tagging
Interest or Wafra Dragged Interest, as the case may be), and (d) except for
confidentiality restrictions consistent with those set forth in this Agreement,
shall not be required to agree to any non-compete or other similar restrictive
covenants. In addition, each Wafra Participation Buyer and each Colony Party
shall cooperate in good faith to effect such Tag-Along Sale or Drag-Along Sale
in such a manner so as to minimize any adverse legal, regulatory or tax
consequences to such Wafra Participation Buyer and the Company and its
Subsidiaries and to minimize the Parties’ obligations to obtain any consents
from a third party or Governmental Authority.

(c)    Consideration.
(i)    Valuation. In connection with any Tag-Along Sale, Drag-Along Sale or
Accelerated Change of Control Transaction, in evaluating whether the relevant
Ownership Interests are being sold at the same price per Ownership Interest and
on the same terms and subject to the same conditions that are applicable to the
Tag-Along Sale or Drag-Along Sale proposed by the Tag-Along Sellers or
Drag-Along Sellers, as applicable, pursuant to Section 10 or Section 11, the
Digital Colony Representative, as applicable, and the Wafra Representative, will
work together in good faith to agree on the valuation for the Ownership
Interests being sold by the Wafra Participation Buyers, based on the value
ascribed by the Purchaser to the Ownership Interests being Transferred and
taking into account all of the economics offered to the Tag-Along Sellers and
Drag-Along Sellers, as applicable, and each of their respective Affiliates
(other than industry standard compensation for future services rendered that are
bona fide market compensatory payments), but without regard to time constraint
or any contractual restriction, minority, lack of liquidity or marketability, or
similar discount; provided, that for purposes of this Section 12(c)(i), any
securities to be received as consideration in connection with a Tag-Along Sale
or a Drag-Along Sale (to the extent permitted hereunder) shall be valued at the
fair market value thereof on a post-transaction basis (and not at the value of
the Ownership Interests that, absent this Section 12(c)(i), would


-36-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





otherwise be exchanged therefor) which fair market value shall not give effect,
for purposes hereof, to any discounts as to lack of liquidity, marketability or
minority interest or similar discount.
(ii)    Independent Appraiser. Absent agreement by the relevant parties with
respect to the valuation of the Ownership Interests held by the Wafra
Participation Buyers, any applicable Tag-Along Sellers or Drag-Along Sellers or,
in the case of an Accelerated Change of Control Transaction that is a Specified
Colony Change of Control, the seller in such Specified Colony Change of Control,
as the case may be, and the Digital Colony Representative and the Wafra
Representative, shall jointly select an Independent Appraiser to determine the
value of the Ownership Interests, who will be instructed to take into account
the value of any offer made by an independent third party in making its
determination; provided, that the Independent Appraiser shall not be permitted
or authorized to determine a valuation of the Ownership Interests that is
outside of the range of the valuation of the Ownership Interests proposed by the
Wafra Representative, on the one hand, and the Tag-Along Sellers or the
Drag-Along Sellers, as the case may be, on the other hand. The Independent
Appraiser shall be instructed, as soon as reasonably practicable but within
thirty (30) days of the date of the engagement of the Independent Appraiser, to
complete its valuation of the Ownership Interests proposed to be Transferred in
connection with such transaction, giving due regard to the transaction with the
applicable Purchaser, the different series, classes or types of Ownership
Interests (taking in account the factors described in Section 12(c)(i)) and
other assets included in the transaction, and other relevant market factors. The
determination of the Independent Appraiser shall be final, binding and
conclusive on all parties hereto for all purposes of this Agreement. In
connection with the Independent Appraiser’s determination of the value of such
Ownership Interests, the Independent Appraiser shall have reasonable access to
the Digital Colony Companies’ management team and the books, records and other
information reasonably requested by such the Independent Appraiser. The fees and
expenses of the Independent Appraiser shall be borne by the Wafra
Representative, on the one hand, and by the Tag-Along Sellers or the Drag-Along
Sellers, as the case may be, on the other hand, in inverse proportion as they
may prevail on the matters resolved by the Independent Appraiser based on the
valuation of the Ownership Interests submitted by each of the Wafra
Representative and the Tag-Along Sellers or the Drag-Along Sellers, as the case
may be, which proportionate allocation shall be calculated on an aggregate basis
based on the relative dollar values of the amount of the valuation in dispute
and shall be determined by the Independent Appraiser at the time its
determination is rendered on the merits of the matters submitted.
(iii)    Minimum Return Threshold. Without limitation of any other provision in
this Section 12(c), in the event of a Drag-Along Sale or an Accelerated Change
of Control Transaction prior to July 17, 2025, the Wafra Participation Buyer
will be entitled to receive, and the Company shall cause the Wafra Participation
Buyer to receive, consideration in respect of such Ownership Interests equal to
(1) prior to the second anniversary of the Closing, the product of (x) the
percentage of such Wafra Participation Buyer’s total Ownership Interests to be
sold in such Transfer, and (y) (i) 1.5 times the aggregate Participation Rights
Consideration Amount paid by such Wafra Participation Buyer, (ii) minus any
distributions received by such Wafra Participation Buyer in respect of the
Ownership Interests; (2) after the second anniversary of the Closing and prior
to the third anniversary of the Closing, the product of (x) the percentage of
such Wafra Participation Buyer’s total Ownership Interests be sold in such
Transfer, and (y) (i) 1.75 times the aggregate Participation Rights
Consideration Amount paid by such Wafra Participation Buyer, (ii)


-37-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





minus any distributions received by such Wafra Participation Buyer in respect of
the Ownership Interests; and (3) after the third anniversary of the Closing, the
product of (x) the percentage of such Wafra Participation Buyer’s total
Ownership Interests to be sold in such Transfer, and (y) (i) 2.0 times the
Participation Rights Consideration Amount paid by such Wafra Participation Buyer
(ii) minus any distributions received by such Wafra Participation Buyer in
respect of the Ownership Interests (such applicable amount, the “Minimum Return
Threshold”).
(iv)    In connection with any Accelerated Change of Control Transaction or
Drag-Along Sale, (i) the relevant Wafra Participation Buyers will receive per
Ownership Interest consideration pro rata with the other owners of Ownership
Interests (including, directly or indirectly, any member of the Colony Capital
Group) and taking into account any differences in value as set forth in this
Section 12(c)), (ii) such Accelerated Change of Control Transaction will be
subject to the Minimum Return Threshold, if applicable, and (iii) in such
Accelerated Change of Control Transaction or Drag-Along Sale, the relevant Wafra
Participation Buyer(s) shall be entitled to receive 100% cash consideration. For
the avoidance of doubt, this Section 12(c)(iv) in no way limits the Wafra
Participation Buyer’s right to effect a 100% sale pursuant to Section 12(a).
(v)    For the avoidance of doubt, the Wafra Participation Buyer(s) and the
Tag-Along Sellers or Drag-Along Sellers, as applicable, shall each pay their
respective pro rata share (based on aggregate proceeds to be received in
connection with such Transfer by the applicable Wafra Participation Buyer(s) and
the Tag-Along Seller(s) or the Drag-Along Seller(s) as applicable) of the
aggregate expenses incurred by all of the applicable Wafra Participation
Buyer(s) and the Tag-Along Seller(s) or the Drag-Along Seller(s), as applicable,
in connection with any proposed sale or Transfer of the nature referred to in
Section 10, Section 11, or Section 12(a).

Section 13.    SPE Investor. In the event of a Tag-Along Sale, a Drag-Along Sale
or a Transfer pursuant to Section 12(a), in each case in which one or more of
the Wafra Participation Buyer(s) are Transferring all of their Ownership
Interests in the Company, the Company, its Subsidiaries and CCOC shall
reasonably cooperate with the Wafra Representative to structure such Transfer
with respect to each such Wafra Participation Buyer that is, or that has any
direct or indirect owner that is, in each case, a special purpose vehicle (each,
an “SPE Investor”) to include each such SPE Investor in such Tag-Along Sale,
Drag-Along Sale or Transfer, on the terms of such Tag-Along Sale, Drag-Along
Sale or Transfer, or the consummation of such Tag-Along Sale, Drag-Along Sale or
Transfer, it being understood and agreed that any costs associated with such
inclusion (including reduced transaction value due to the inclusion of such
special purpose vehicles) shall be borne solely by such Wafra Participation
Buyer. In addition, in connection with any IPO described in Section 14, the
Company, its Subsidiaries and CCOC shall reasonably cooperate with the Wafra
Representative to cause each SPE Investor to be contributed to the IPO entity in
exchange for equity of the IPO entity.

Section 14.    Registration Rights. In the event that, following a transaction
or series of transactions whereby assets of Colony Capital or CCOC are
transferred or otherwise disposed of such that the Digital Colony Business
comprises 90% or more of the asset value of Colony Capital (a “Specified Colony
Asset Transaction”), Colony Capital, CCOC and the Wafra Participation Buyer
shall use commercially reasonable efforts to cooperate in order to allow the
Wafra Participation


-38-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





Buyer to convert its Ownership Interests into an amount of shares of Colony
Capital (or any publicly traded parent company or the applicable publicly traded
vehicle) common stock (and Colony Capital, CCOC and the Wafra Participation
Buyer will discuss in good faith the manner of implementation of such
conversion) such that the Wafra Participation Buyer is entitled to such share of
the total issued and outstanding publicly traded equity as the Wafra
Participation Buyer’s interest in the Company and its Subsidiaries bears to the
value of Colony Capital (or any such publicly traded parent company or publicly
traded vehicle) as a whole, and to grant customary and appropriate registration
rights. In the event and to the extent that (a) the Company and its Subsidiaries
(or successor corporation thereto), or other entity formed for the purposes of
an IPO of the Digital Colony Business, reasonably expects to undertake an IPO
(excluding, for the avoidance of doubt, a Spin‑Off), (b) any shares of common
stock of Colony Capital are issued pursuant to Section 8, or (c) one or more of
the Warrants are exercised, the Wafra Representative, the Digital Colony
Representative and Colony Capital shall enter into one or more registration
rights agreements (and, if applicable, exchange and/or conversion agreements) in
good faith, in respect of the underlying securities issued in any of the
circumstances set forth in clauses (a), (b) or (c) of this Section 14, which
shall provide, among other things, the Wafra Participation Buyer(s) with the
rights with respect to such securities as set forth on Exhibit A, but only to
the extent that such securities are not freely tradeable on the NYSE or NASDAQ.
For the avoidance of doubt, the Wafra Participation Buyer shall only be
permitted to participate directly in any such IPO to the extent Colony Capital
(or its Affiliates other than the IPO entity) is selling secondary shares
therein (and then on a pro rata basis based on their respective Ownership
Interests in relation to the shares sold by Colony Capital).

Section 15.    Preemptive Rights.

(a)    Generally. Other than dilution pursuant to the Management Incentive Plan
pursuant to Section 3.4(c) of the DCMH Investor Rights Agreement, until the
earliest of (x) the Conversion (as defined in the Investment Agreement), (y) the
exercise of the CFIUS Redemption Right and the corresponding redemption of the
Convertible Preferred Interest pursuant to the Investment Agreement or (z) such
time that the Regulatory Decision Period (as defined in the Investment
Agreement) has expired and CFIUS Approval has not been obtained and DCMH does
not exercise the CFIUS Redemption Right within the exercise period therefor, the
Ownership Interests of the Wafra Participation Buyers will not be subject to
direct or indirect dilution. Thereafter, the Ownership Interests of the Wafra
Participation Buyers will be subject to pro rata dilution only for issuances of
New Company Interests for cash by the Company to any Third-Party Purchaser
alongside the other equityholders of the Company or its Subsidiaries (including,
for the avoidance of doubt, alongside Colony Capital) in the case of business
combinations, acquisitions, third-party capital raises, strategic partnerships
and/or joint ventures, and subject, to the extent applicable, to any other
preemptive, tag-along or other similar rights of the Wafra Participation Buyer.
For the avoidance of doubt, except as set forth in this Section 15(a) and
subject to the procedures set forth in Section 15(b), in no event shall any
Wafra Entity’s Ownership Interests, directly or indirectly, be diluted without
Wafra Consent.

(b)    Dilution. No redemption or repurchase of Ownership Interests of the
Company or its Subsidiaries shall be permitted without Wafra Consent, unless
such redemption or repurchase would not be dilutive of the Wafra Entities’
Ownership Interests, the Wafra Entities do


-39-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





not bear any portion of the redemption or repurchase proceeds used to effect
such redemption or repurchase and the Wafra Entities do not otherwise bear any
expense in respect thereto. To the extent any dilution permitted pursuant to
Section 15(a) is reversed in any manner, the applicable Interests of the Wafra
Entities shall accrete but only to the extent of such prior dilution of the
Ownership Interests.

(c)    Preemptive Rights on New Issuances.
(i)    New Issuances. If at any time the Company or any of its Subsidiaries
proposes to issue New Company Interests in exchange for cash, each Wafra
Participation Buyer shall have the right to purchase such New Company Interests
on the terms and subject to the conditions set forth in this Section 15(c).
(ii)    Notice of New Company Interests. The Digital Colony Representative shall
deliver to each Wafra Participation Buyer a written notice of any proposed
issuance of New Company Interests (the “Issue Notice”), describing (i) the type
of New Company Interests, (ii) the amount of New Company Interests proposed to
be issued, (iii) the per interest price of such New Company Interests (the
“Issue Price”), and (iv) the general terms upon which the Company or the
applicable Subsidiary proposes to issue the same at least thirty five (35) days
prior to the closing of the proposed sale of such New Company Interests.
(iii)    Preemptive Right. At any time following receipt of the Issue Notice
until five (5) days prior to the closing date of the proposed sale as set forth
in the Issue Notice (such period of time, the “Election Period”) after receipt
of the Issue Notice, each Wafra Participation Buyer may, by giving written
notice to the Digital Colony Representative, elect to purchase that number of
New Company Interests such that its Specified Percentage would not be reduced as
a result of the issuance of such New Company Interests, at the Issue Price and
on the terms set forth in the Issue Notice (such number with respect to such
Wafra Participation Buyer, its “Pro Rata Portion”). At the option of the Wafra
Participation Buyers, the rights set forth in this Section 15(c)(iii) shall be
satisfied by structuring such issuance or acquisition of Ownership Interests as
either an equity interest or contractual rights substantially similar to the
rights of the Wafra Participation Buyers set forth in this Agreement.
(iv)    Purchase Price. The purchase price for the New Company Interests
purchased by a Wafra Participation Buyer under this Section 15(c) shall be an
aggregate amount in cash equal to the Issue Price multiplied by its Pro Rata
Portion of the proposed issuance.
(v)    Payment. Payment of the amount calculated pursuant to Section 15(c)(iv)
shall be made by the Wafra Participation Buyer paying such amount by wire
transfer of immediately available funds to an account or accounts designated by
the Digital Colony Representative, at the same times and in the same manner as
the other participants in the applicable issuance.
(vi)    Company’s Right to Issue. In the event the Digital Colony Representative
delivers the Issue Notice described in Section 15(b)(ii) and no Wafra
Participation Buyer has elected to exercise its rights set forth in Section
15(b)(iii) within the Election Period, the Company or its Subsidiary proposing
to issue New Company Interests pursuant to such Issue Notice will have one
hundred twenty (120) days from the end of the Election Period to sell all such
New Company Interests at a price and upon terms no more favorable to the
purchasers thereof than the


-40-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





price and terms specified in the Issue Notice. In the event the Company or such
Subsidiary has not sold all such New Company Interests within said one hundred
twenty (120) day period, then the Company or such Subsidiary will not thereafter
issue or sell any New Company Interests without first offering such New Company
Interests to each Wafra Participation Buyer the manner provided herein.
(vii)    Cooperation. Each Wafra Participation Buyer and each Colony Party shall
cooperate in good faith to effect such transaction in such a manner so as to
minimize any adverse legal, regulatory or tax consequences to such Wafra
Participation Buyer and the Company or such Subsidiaries and to minimize the
Parties’ obligations to obtain any consents from a third party or Governmental
Authority.
(viii)    Impracticability. Notwithstanding the foregoing, in the event that a
reasonable business need makes it impracticable to provide the Wafra
Participation Buyer(s) notice and implement the procedures required to be
implemented hereunder in accordance with this Section 15(c), the Company or its
Subsidiaries may issue and sell New Company Interest without first complying
with the terms of this Section 15(c) as such business need and impracticability
is determined by the GP; provided, that as promptly as reasonably practicable
(and no later than thirty (30) days following such issuance or sale) (i) the
purchasers of such New Company Interests shall offer to sell to each applicable
Wafra Participation Buyer the portion of such purchased New Company Interests
that equals such Wafra Participation Buyer’s Pro Rata Portion of such New
Company Interests or (ii) the Company and its Subsidiaries shall offer to issue
an incremental amount of New Company Interests to each Wafra Participation Buyer
sufficient to constitute such Wafra Participation Buyer’s Pro Rata Portion of
such New Company Interests had the Company complied with this Section 15(c), in
each case, at a purchase price no more, and on terms no less, favorable to such
Wafra Participation Buyers than those applicable to such purchasers, using a
process substantially similar to that set forth in this Section 15(c); provided,
further, that any such New Company Interests issued or sold to a Wafra
Participation Buyer pursuant to this Section 15(c)(viii) shall entitle such
Wafra Participation Buyer to retroactively receive the economics with respect to
such New Company Interests accruing from and after the date of the initial
issuance.

(d)    Anti-Dilution Protection. Without limitation of the provisions set forth
in Section 15(a) or Section 15(b), until July 17, 2022, each Wafra Participation
Buyer’s Ownership Interest will be subject to anti-dilution protection on a full
ratchet basis in connection with any issuances or secondary sales of Ownership
Interests to any Third-Party Purchaser at a lower valuation than the implied
valuation of such Ownership Interests as of the date of this Agreement as a
result of the completion of the Contemplated Transactions, and the Company and
its Subsidiaries shall take, and CCOC shall cause the Company and its
Subsidiaries to take, any action to afford such protection, including by way of
example, (i) refunding in cash to such Wafra Participation Buyer the difference
between the total price directly or indirectly paid by such Wafra Participation
Buyer for its Ownership Interests and the total price paid by such third party
(calculated as if such third party had purchased such Wafra Participation
Buyer’s Ownership Interests for such price and taking into account such Wafra
Participation Buyer’s Specified Percentage of the Ownership Interests) for the
purchase by it of equity interests in the Company or its Subsidiaries, or (ii)
equitably increasing such Wafra Participation Buyer’s Specified Percentages as
if such Wafra Participation Buyer had purchased additional Ownership Interests
at such lower valuation.


-41-


LA_LAN01:362817.14

--------------------------------------------------------------------------------






Section 16.    New Colony Party. Subject to the restrictions on Transfers
provided herein, to the extent of any assignment or Transfer by a Colony Party
or CCOC to another Person, then CCOC shall cause such Person to execute and
deliver to the Parties a joinder to this Agreement, and upon such execution to
become a party to, and be bound by, the terms of this Agreement as “CCOC”, a
“Colony Party” or “Colony Capital” hereunder, as applicable.

Section 17.    Confidentiality. The Parties agree that this Agreement and its
contents, and any information provided or accessed hereunder are Confidential
Information pursuant to the DCMH Investor Rights Agreement.

Section 18.    Indemnification.

(a)    Indemnification by the Digital Colony Funds. CCOC shall take all
commercially reasonable actions within its control to cause the general partner
(or comparable Person) of each future Digital Colony Fund to enter into
Organizational Documents for each future Digital Colony Fund that contain
indemnification provisions substantially similar, to those set forth in the
Organizational Documents of Fund I as of the date of this Agreement, as such
terms may be reasonably modified, based on the advice of external counsel, for
any Digital Colony Fund organized under the laws of a jurisdiction other than
the State of Delaware (the “Indemnification Arrangement”). In the event the
Company believes, due to legal, commercial, regulatory or other reasons, that
the general partner (or comparable Person) of a future Digital Colony Fund will
not be able to implement the Indemnification Arrangement, the Company will
consult in good faith with the Wafra Representative; provided, that in all
cases, the Wafra Entities and Wafra Indemnified Parties shall have the same
rights to indemnification as the comparable members of the Colony Capital Group
and any Digital Colony Indemnitee. Such indemnification provisions shall provide
rights to contractual rights holders and their personnel and equityholders to
account for the nature of the Ownership Interests

(b)    Indemnification by the Company. Subject to the limitations expressly
provided in this Agreement, all Indemnitees shall be indemnified and held
harmless by the Company from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including reasonable legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals (a
“Proceeding”), in which any Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise, by reason of its status as an Indemnitee and
acting (or refraining to act) on behalf of the Company or its Subsidiaries or at
the direction of the Company or its Subsidiaries. Notwithstanding the foregoing,
an Indemnitee shall not be indemnified and held harmless pursuant to this
Agreement if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to this Agreement, the
Indemnitee acted in bad faith or engaged in fraud, gross negligence or willful
misconduct. Any indemnification pursuant to this Section 18 shall be made only
out of the assets of the Company, it being agreed that the owners of Ownership
Interests shall not be personally liable for such indemnification and shall have
no obligation to contribute or loan any monies or property to the Company to
enable it to effectuate such indemnification. Any right to indemnification
conferred in this Section 18 shall include a right


-42-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





to be paid or reimbursed promptly by the Company for any and all reasonable and
documented out-of-pocket expenses as they are incurred by a Indemnitee entitled
or authorized to be indemnified under this Section 18 who was, is or is
threatened, to be made a named defendant or respondent in a Proceeding in
advance of the final disposition of the Proceeding and without any determination
as to such Indemnitee’s ultimate entitlement to indemnification; provided, that
the payment of such expenses incurred by any such Indemnitee in advance of final
disposition of a Proceeding shall be made only upon delivery to the Company of a
written affirmation by such Indemnitee of its good faith belief that he has met
the requirements necessary for indemnification under this Section 18 and a
written undertaking by or on behalf of such Indemnitee to promptly repay all
amounts so advanced if it shall ultimately be determined that such indemnified
Person is not entitled to be indemnified under this Section 18 or otherwise.

(c)    Other Rights. The indemnification provided by this Section 18 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, pursuant to any vote of the owners of Ownership Interests, as a
matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.

(d)    Insurance. The Company may purchase and maintain insurance, on behalf of
the Company, its Affiliates, the Indemnitees and such other Persons as the
Company shall determine, against any liability that may be asserted against, or
expense that may be incurred by, such Person in connection with the Company’s or
any of its Affiliate’s activities or such Person’s activities on behalf of the
Company or any of its Affiliates, regardless of whether the Company would have
the power to indemnify such Person against such liability under the provisions
of this Agreement.

(e)    Benefit. The provisions of this Section 18 are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.

(f)    Amendment. Any amendment, modification or repeal of this Section 18 or
any provision hereof shall be prospective only and shall not in any manner
terminate, reduce or impair the right of any past, present or future Indemnitee
to be indemnified by the Company, nor the obligations of the Company to
indemnify any such Indemnitee under and in accordance with the provisions of
this Section 18 as in effect immediately prior to such amendment, modification
or repeal with respect to claims arising from or relating to matters occurring,
in whole or in part, prior to such amendment, modification or repeal, regardless
of when such claims may arise or be asserted.

(G)    APPLICATION. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND
SUBJECT TO SECTION 18(b), THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS
SECTION 18 ARE INTENDED BY THE OWNERS OF OWNERSHIP INTERESTS TO APPLY EVEN IF
SUCH PROVISIONS HAVE THE EFFECT OF EXCULPATING THE INDEMNITEE FROM LEGAL
RESPONSIBILITY FOR THE CONSEQUENCES OF SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER
CONDUCT.


-43-


LA_LAN01:362817.14

--------------------------------------------------------------------------------






Section 19.    Term; Termination.
(a)    Term. Unless earlier terminated pursuant to paragraph (b) below, this
Agreement shall remain in full force and effect unless and until terminated by
the mutual written consent of each of the Parties hereto.

(b)    Termination. This Agreement shall be automatically terminated upon the
occurrence of either of (i) the exercise by the Wafra Representative of its
Redemption Right on the terms and conditions set forth in the DCMH Investor
Rights Agreement or the Redemption Right set forth in Section 8 (Redemption
Rights), or (ii) the exercise by DCMH of the CFIUS Redemption Right on the terms
and conditions set forth in the Investment Agreement.

Section 20.    Miscellaneous.

(a)    Severability. The invalidity, illegality or unenforceability of any of
the provisions of this Agreement shall not affect the validity, legality and
enforceability of the remaining provisions of this Agreement. In addition to the
foregoing, any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms or provisions of this Agreement in any other
jurisdiction.

(b)    Governing Law. THIS AGREEMENT AND THE RIGHTS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK (EXCLUDING CONFLICT OF LAW RULES AND PRINCIPLES).

(c)    Dispute Resolution. Without limiting the rights of any Party under
paragraph (d) below, each of the Parties irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York located in the borough of Manhattan in the City of New York, or if such
court does not have jurisdiction, the Supreme Court of the State of New York,
New York County, for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. To the
extent that service of process by mail is permitted by applicable Law, each
Party irrevocably consents to the service of process in any such suit, action or
other proceeding in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for herein.
Nothing herein shall affect the right of any Person to serve process in any
other manner permitted by Law. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (a) the United States District Court for the Southern District of New
York or (b) the Supreme Court of the State of New York, New York County, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. The Parties hereby
irrevocably and unconditionally waive trial by jury in any legal action or
proceeding relating to this Agreement or any other agreement entered into in
connection therewith and for any counterclaim with respect thereto.


-44-


LA_LAN01:362817.14

--------------------------------------------------------------------------------






(d)    Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the Parties agree that, in addition to any other remedies, each
Party shall be entitled to seek to enforce the terms of this Agreement by a
decree of specific performance without the necessity of proving the inadequacy
of money damages as a remedy. Each Party hereby waives any requirement for the
securing or posting of any bond in connection with such remedy. Each Party
further agrees that such Party shall oppose the granting of an injunction or
specific performance as provided herein on the basis that any other Party has an
adequate remedy at law or that an award of specific performance is not an
appropriate remedy for any reason at law or equity.

(e)    Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
(a) as of the date delivered, if delivered personally, (b) on the date
delivered, if delivered by facsimile or email (provided, that notice is also
sent by one of the methods described in clauses (a), (c) or (d), (c) five (5)
Business Days after being mailed by registered or certified mail (postage
prepaid, return receipt requested)) or (d) one (1) Business Day after being sent
by overnight courier (providing proof of delivery), to the Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 20(e) (Notices)):
If to the Wafra Participation Buyer:
c/o Wafra, Inc.
345 Park Avenue, 41st Floor
New York, NY 10154-0101
Attn:     Russell J. Valdez
Fergus Healy
E-mail:     altlegalnotices@wafra.com
With copies to (which shall not constitute notice):
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attn: Andrew Colosimo; Shant Manoukian
Fax: (212) 859-4000
Email: andrew.colosimo@friedfrank.com;
shant.manoukian@friedfrank.com


If to CCOC, the GP or the Company:
c/o Colony Capital, Inc.
515 S. Flower Street, 44th Floor
Los Angeles, CA 90071
Attn: Director, Legal Department
Email: legal@clny.com


-45-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





With copies to (which shall not constitute notice):
Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, CA 90067
Attention: Alison S. Ressler
Fax: (310) 712-8800
Email: resslera@sullcrom.com
Any Digital Colony Consent may be obtained by any Wafra Entity hereunder from
the Digital Colony Representative on behalf of all Colony Parties or by any
other Colony Party on behalf of all Colony Parties which such Colony Party
Controls.

(f)    Amendments; Waiver. Any amendment, waiver or variation of this Agreement
shall not be binding on the Parties unless it is agreed in writing and signed by
the Wafra Representative (on behalf of the Wafra Participation Buyer) and the
Digital Colony Representative (on behalf of the Colony Parties). The failure by
any Party hereto to enforce at any time any of the provisions of this Agreement
shall in no way affect the validity of this Agreement or any part hereof or the
right of such Party thereafter to enforce each and every such provision. No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other subsequent breach or non-compliance. The observance of
any provision of this Agreement may be waived in writing by the Party that will
lose the benefit of such provision as a result of such waiver.

(g)    Third Party Beneficiaries. No Person other than the Parties shall be
entitled to any benefits under the Agreement, except as otherwise expressly
provided herein; provided, that notwithstanding anything to the contrary in this
Agreement, the parties specifically acknowledge and agree that the Indemnitees
shall be third party beneficiaries of the provisions of Section 18, and shall be
entitled to rely upon and enforce the terms of such provisions of Section 18.

(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of such counterparts shall
together constitute one and the same document. Any signature required for the
execution of this Agreement may be in the form of either an original signature
or a facsimile or other electronic transmission bearing the signature of any
Party to this Agreement. No objection shall be raised as to the authenticity of
any signature due solely to the fact that said signature was transmitted via
facsimile or other electronic transmission.

(i)    Entire Agreement; Amendments; Further Assurances. This Agreement,
together with the Exhibits and Schedules hereto, the Ancillary Agreements and
other written agreements executed in connection herewith or therewith,
supersedes all prior agreements and understandings between the Parties with
respect to the subject matter hereof, and constitutes the complete agreement and
understanding among the Parties unless modified in a writing signed by all of
the Parties. If any of the provisions of this Agreement are found to conflict
with or otherwise be inconsistent with any of the provisions of any Ancillary
Agreement (including for this purpose any current or future Contract in
connection with any Specified Investment, Warehouse Investment, Identified
Sponsor Commitment or otherwise contemplated by the Ancillary Agreements) other


-46-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





than the Investment Agreement and the Carry Investment Agreement (except as
otherwise expressly provided herein), the provisions of this Agreement shall
prevail. In the event of any conflicts between the terms of this Agreement, on
the one hand, and the Digital Colony Fund I Fund Documentation, Fund I Specified
Investment Agreement and/or the Purchaser Side Letter, on the other hand, the
provisions of Section 9, Section 10, Section 11, Section 12, Section 13 and
Section 14 of this Agreement shall prevail with respect to the Transfer of any
Sponsor Commitments and Identified Sponsor Commitments. In the event of a
conflict between the terms and conditions of this Agreement and the Investment
Agreement or the Carry Investment Agreement, the terms and conditions of the
Investment Agreement and/or the Carry Investment Agreement, as applicable, shall
control in all respects. CCOC shall cause any applicable general partner or
managing member of any Digital Colony Fund or Digital Colony Company to comply
with the provisions of Section 9, Section 10, Section 11, Section 12, Section 13
and Section 14 of this Agreement to the extent of any conflict with respect
thereto between the Fund Documentation and the rights related to the CFIUS
Redemption Right pursuant to Annex A of the Investment Agreement. Each Party to
this Agreement agrees to execute such documents and other papers and use its
reasonable efforts to perform or cause to be performed such further acts as are
necessary to carry out the provisions contained in this Agreement and the
Ancillary Agreements. Upon the reasonable request of any Party, the other
Parties agree to promptly execute and deliver such further instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as may be reasonably requested to the extent necessary to
effectuate the purposes of this Agreement and the Ancillary Agreements. CCOC
shall cause each Digital Colony Company that is not a Party to comply with any
applicable obligations and perform any applicable covenants as set forth in this
Agreement.

(j)    Tax Treatment. For United States federal (and applicable state, local and
non-U.S.) income tax purposes, the Parties agree to treat (i) the transactions
contemplated in this Agreement in respect of the Carried Interest as (A) if the
Company is treated as a disregarded entity for U.S. federal income tax purposes
immediately prior to Closing, a transaction described in Revenue Ruling 99-5
(Situation 1), and (B) if the Company is treated as a partnership for U.S.
federal income tax purposes immediately prior to Closing, resulting in the
acquisition by the Wafra Participation Buyer of an equity interest in the
Company, (ii) the Company as a “partnership” within the meaning of
Section 761(a) of the Code and each of the Wafra Participation Buyer, CFI RE
Holdco and the GP as a “partner” in the Company within the meaning of
Section 761(b) of the Code, (iii) this Agreement (together with Annex A), as a
modification to the Partnership Agreement and as included in the Partnership
Agreement for purposes of Section 761(c) of the Code and Treasury Regulations
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c), and (iv) any payments made under
Section 2 of this Agreement as distributions by the Company under Section 731,
and the Parties shall not take any position inconsistent with such treatment (on
any tax return or otherwise), except as required by a final “determination” (as
defined in Section 1313(a) of the Code). For the avoidance of doubt, other than
with respect to the tax treatment described in this Section 20(j) (Tax
Treatment) and Annex A hereto, the Wafra Participation Buyer is not a partner,
member or other equityholder of the Company and shall not, by virtue of this
Agreement or otherwise, be entitled to (x) any governance or voting rights in
respect of the Company or (y) without limiting its right to receive the payments
described in Section 2(a) (Revenue Share), and Section 8(a) (Payment of
Redemption Amount) of this Agreement, any distributions from the Company.


-47-


LA_LAN01:362817.14

--------------------------------------------------------------------------------






(k)    Headings. The table of contents and all Section titles and captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof.

(l)     Expenses. Except as otherwise expressly provided in this Agreement, each
of the Parties hereto agrees to pay the costs and expenses incurred by it in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the Contemplated
Transactions, including, the fees and expenses of counsel to, and other
representatives of, such Party (collectively, “Transaction Expenses”); provided,
that notwithstanding anything in this Agreement or the Ancillary Agreements to
the contrary, CCOC covenants and agrees that the Wafra Participation Buyer shall
not directly or indirectly bear any portion of the Transaction Expenses for
which any Digital Colony Company is responsible hereunder by virtue of such
Wafra Participation Buyer’s Ownership Interest in the Company and its
Subsidiaries including, for the avoidance of doubt, the costs and expenses of
the Buyer Insurance Policy (as defined in the Investment Agreement). Any future
Digital Colony Fund shall bear all costs and expenses as provided for in the
offering documents of such Digital Colony Fund, including all costs related to
the establishment of such Digital Colony Fund; provided, that the Wafra
Participation Buyer shall bear its proportionate share of the organizational and
operational expenses any Digital Colony Fund in which it (or another Wafra
Entity) invests or participates through a general partner commitment.

(m)    No Recourse. This Agreement may only be enforced against, and any claim,
action, suit or other legal proceeding based upon, arising out of, or related to
this Agreement, or the negotiation, execution or performance of this Agreement,
may only be brought against the entities that are expressly named as Parties
herein and then only with respect to the specific obligations set forth herein
with respect to such Parties. No past, present or future director, officer,
employee, incorporator, manager, member, partner, stockholder, Affiliate, agent,
attorney or other representative of any Party or of any Affiliate of any Party,
or any of their successors or permitted assigns, shall have any liability for
any obligations or liabilities of any Party under this Agreement or for any
claim or action based on, in respect of or by reason of the Contemplated
Transactions.

(n)    Assignment. Subject to the restrictions on Transfers provided herein,
this Agreement shall inure to the benefit and be binding on the Parties hereto
and their respective Transferees, successors and permitted assigns. Except for
Transfers in accordance with this Agreement, neither this Agreement, nor any of
the rights, benefits or obligations hereunder, may be assigned by any Party
without the consent of the other Parties hereto. For the avoidance of doubt, in
connection with Transfers in accordance with this Agreement, the Wafra
Participation Buyer shall be entitled to assign this Agreement and any of the
Wafra Participation Buyer’s rights, benefits and obligations hereunder. Any
purported assignment or other Transfer without such consent shall be void and
unenforceable. Any Person who desires to become a Party to this Agreement in
connection with any Transfer or otherwise in accordance with this Agreement
shall, and the applicable Transferor or assignee of such Person shall cause such
Person to, execute and deliver to the Parties a joinder agreement, and upon such
execution and delivery become a Party to, and bound by the terms of, this
Agreement. The Wafra Representative and the Wafra Participation Buyer shall have
the right to exercise any of their rights hereunder individually and in part and
with respect to


-48-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





themselves only or with respect to themselves, to the extent (i) permitted by an
agreement among such Parties and (ii) the Party or Parties exercising such
rights hereunder would otherwise have the right to exercise such rights but for
this Section 20(n) (Assignment).

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
WARA PARTICIPATION BUYER:
 
W-CATALINA (C) LLC
 
By
/s/ Fergus Healy
 
Name:
Fergus Healy
 
Title:
Authorized Signatory



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.


W-CATALINA (S) LLC
 
By
/s/ Fergus Healy
 
Name:
Fergus Healy
 
Title:
Authorized Signatory



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.


Colony DCP (CI) Bermuda, LP
By: Colony DCP (CI) GP, LLC
Its:
General Partner
 
 
By
/s/ Donna Hansen
 
Name:
Donna Hansen
 
Title:
Vice President





-49-


LA_LAN01:362817.14

--------------------------------------------------------------------------------





Colony Capital, Inc.
 
By
/s/ Donna Hansen
 
Name:
Donna Hansen
 
Title:
Vice President



Colony DCP (CI) GP, LLC
 
By
/s/ Donna Hansen
 
Name:
Donna Hansen
 
Title:
Vice President





Colony Capital Operating Company, LLC
 
By
/s/ Donna Hansen
 
Name:
Donna Hansen
 
Title:
Vice President









[Signature page to Carried Interest Participation Agreement]






LA_LAN01:362817.14

--------------------------------------------------------------------------------






ANNEX A
1.    General Provisions.
a.    The economic arrangement among the Parties hereto in respect of the
Carried Interest is embodied in the Carried Interest Participation Agreement and
this Annex shall not be construed in a manner that is contrary to such
arrangement, it being understood that this Annex shall govern solely the tax
consequences and tax related matters of such arrangement.
b.    Any termination of the Carried Interest Participation Agreement or
Transfer of any Party’s rights and obligations under the Carried Interest
Participation Agreement shall not affect the continuing application of the
provisions of this Annex, and those provisions providing for the resolution of
all matters regarding U.S. federal income tax reporting. The provisions of this
Annex shall inure to the benefit of, and be binding upon, the Wafra
Participation Buyer, CFI RE Holdco and the GP and their successors and assigns.
c.    Capitalized terms used in this Annex that are not otherwise defined in the
Agreement have the meanings given to them in the Partnership Agreement.
2.    Certain Definitions. For the purposes of this Annex and the Partnership
Agreement, the following terms shall have the following meanings.
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant taxable year, or portion thereof, after giving effect to the following
adjustments:
(a)    Credit to such Capital Account any amounts which such Partner is deemed
to be obligated to restore pursuant to Treasury Regulations Section
1.704-1(b)(2)(ii)(c) and the penultimate sentences in Treasury Regulations
Sections 1.704-2(g)(l) and 1.704-2(i)(5); and
(b)    Debit to such Capital Account the items described in Treasury Regulations
Sections 1.704 l(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
“Capital Account” shall have the meaning ascribed to such term in Section 5.1 of
the Partnership Agreement, as amended by this Annex A.
“Capital Contributions” shall mean with respect to any Partner, the amount of
cash and the fair market value (on the date contributed) as determined by the GP
of any other property contributed or deemed contributed to the capital of the
Company by or on behalf of such Partner (or its predecessors in interest) with
respect to the interest in the Company held by such Partner.






LA_LAN01:362817.14

--------------------------------------------------------------------------------





“Carried Interest Participation Agreement” means that certain Carried Interest
Participation Agreement to which this Annex is attached.
“Distributions” shall mean distributions made by the Company to Partners within
the meaning of Section 731, including, for the avoidance of doubt, payments made
to the Wafra Participation Buyer under Section 2(a) of the Carried Interest
Participation Agreement.
“Partner” shall mean a Person that is treated as a partner of the Company for
U.S. federal income tax purposes. For the avoidance of doubt, as a result of the
transactions contemplated in the Carried Interest Participation Agreement, the
Wafra Participation Buyer will be treated as a Partner of the Company.
“Percentage Interests” shall mean (a) with respect to the Wafra Participation
Buyer, the Specified Percentage, and (b) with respect to CFI RE Holdco (or, if
CFI RE Holdco is a disregarded entity for U.S. federal income tax purposes, its
regarded owner), 100% minus the Specified Percentage.
“Regulatory Allocations” shall have the meaning ascribed to such term in Section
5.3(e) of the Partnership Agreement, as amended by this Annex A.
3.    Amendments to the Partnership Agreement. The Partnership Agreement is
hereby amended by adding the following as a new Article 5.
5.    Capital Accounts and Tax Allocations
5.1    Capital Accounts.
5.1.1    Each Partner shall have a single book capital account which reflects
each Partner’s Capital Contributions to the Company (a “Capital Account”) and a
single tax capital account which reflects the adjusted tax basis of the Capital
Contributions contributed by each Partner to the Company. Each Capital Account
and tax capital account shall also reflect the allocations made pursuant to
Section 5.1.2 and Section 5.2, Distributions, and otherwise be maintained and
adjusted in accordance with Code Section 704 and the principles set forth in
Regulations Sections 1.704-1(b) and 1.704-2.
5.1.2    After application of Section 5.2, any remaining net profits or losses
of the Company for the taxable year (or items of income, gain, loss or
deduction) shall be allocated among the Partners in a manner such that the
Capital Account of each Partner, immediately after making such allocation, and
after taking into account Distributions made during such taxable year, or
portion thereof it, as nearly as possible, equal (proportionately) to (a) the
Distributions that would be made to such Partner in a hypothetical liquidation
of the Company as of the close of such year (assuming for purposes of such
hypothetical liquidation that all the assets of the Company are sold at prices
equal to their gross fair market values at the time of their contributions to
the Company (and as adjusted as necessary or appropriate to reflect






LA_LAN01:362817.14

--------------------------------------------------------------------------------





the relative economic interests of the Partners in the Company, as determined in
good faith by the GP and approved by all Partners, and adjusted in a manner
consistent with Treasury Regulations Section 1.704-1(b)(2)(iv)(m)) and the net
proceeds thereof are distributed to the Partners in accordance with their
Percentage Interests after the payment of all Company liabilities were satisfied
(limited, in the case of recourse liabilities, to the collateral securing or
otherwise available to satisfy such liabilities)), minus (b) any amounts that
the Partner is deemed obligated to restore under Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5). For the avoidance of doubt, the allocations of
Company items of income, gain, deduction, loss or credit are intended to achieve
the economic arrangement between the Partners as contemplated by Section 2(a) of
the Carried Interest Participation Agreement.
5.2    Regulatory Allocations.
(a)    Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treasury Regulations Section 1.704-2(i)),
if any, of the Company shall be allocated for each period to the Partner that
bears the economic risk of loss within the meaning of Treasury Regulations
Section 1.704-2(i) and (ii) “nonrecourse deductions” (as defined in Treasury
Regulations Section 1.704-2(b)) and “excess nonrecourse liabilities” (as defined
in Treasury Regulations Section 1.752-3(a)), if any, of the Company shall be
allocated to the Partners in accordance with their Percentage Interests.
(b)    This Agreement hereby includes “qualified income offset,” “minimum gain
chargeback” and “partner nonrecourse debt minimum gain chargeback” provisions
within the meaning of the Treasury Regulations under Section 704(b) of the Code.
Accordingly, notwithstanding any other provision of this Agreement, items of
gross income shall be allocated to the Partners on a priority basis to the
extent and in the manner required by such provisions.
(c)    To the extent that items of loss or deduction otherwise allocable to a
Partner hereunder would cause such Partner to have an Adjusted Capital Account
Deficit as of the end of the taxable year to which such items of loss or
deduction relate (after taking into account the allocation of all items of
income and gain for such taxable period), such items of loss or deduction shall
not be allocated to such Partner and instead shall be allocated to the Partners
in accordance with Section 5.1 as if such Partner were not a Partner.
(d)    If any Partner has an Adjusted Capital Account Deficit at the end of any
taxable year, such Partner shall be specially allocated items of income and gain
in the amount of such Adjusted Capital Account Deficit as quickly as possible,
provided that an allocation pursuant to this Section 5.2(d) shall be made only
if and to the extent that such Partner would have an Adjusted Capital Account
Deficit after all other allocations provided for in this Section 5.2(d) have
been made as if Section 5.2(c) and this Section 5.2(d) were not in this
Agreement.
(e)    Any allocations required to be made pursuant to Section 5.2(a)-(d) of
this Agreement (the “Regulatory Allocations”) (other than allocations, the
effects of which are likely to be offset in the future by other Regulatory
Allocations) shall be taken into account,






LA_LAN01:362817.14

--------------------------------------------------------------------------------





to the extent permitted by the Treasury Regulations, in computing subsequent
allocations of net profits or net losses pursuant to Section 5.1 so that the net
amount of any items so allocated and all other items allocated to each Partner
shall, to the extent possible, be equal to the amount that would have been
allocated to each Partner pursuant to Section 5.1 had such Regulatory
Allocations not occurred.
5.3    Tax Allocations. The allocations of Company items of income, gain, loss,
or deduction for tax return and tax capital account purposes shall follow the
principles of the allocations under Section 5.1, and recognizing the complexity
of allocations for tax purposes, the GP shall have the authority to alter the
Capital Account allocations and tax capital account allocations as reasonably
necessary and as determined in good faith to effect the intended economic
arrangement of the Partners as set forth in Section 2(a) of the Agreement.
Notwithstanding the foregoing sentence, U.S. federal income tax items relating
to any property that is contributed to the Company in which there is a
difference between the basis of such property in the hands of the Company and
the fair market value of such property at the time of its contribution shall be
allocated among the Partners in accordance with the principles of Section
704(c) of the Code and the Treasury Regulations thereunder in a manner
reasonably determined by the GP in good faith to take into account the
difference between the fair market value and the tax basis of such contributed
property as of the date of its contribution to the Company. If any asset of the
Company is revalued in accordance with Treasury Regulations
1.704-1(b)(2)(iv)(f), subsequent allocations of income, gain, loss, deduction
and credit with respect to such asset shall take account of any variation
between the adjusted tax basis of such asset for federal income tax purposes and
its value in a manner consistent with Section 704(c) of the Code and the
Treasury Regulations thereunder in a manner reasonably determined by the GP in
good faith to take into account the difference between the fair market value and
the adjusted tax basis of such asset. Allocations pursuant to this Section 5.3
are solely for purposes of U.S. federal, state and local taxes and shall not
affect, or in any way be taken into account in computing, any Partner’s Capital
Account or share of net profits or losses and any other items or distributions
pursuant to any provision of this Partnership Agreement.
4.    Certain Tax Covenants.
a.    Upon the request of any Wafra Participation Buyer in connection with any
Transfer of an interest in the Company for U.S. federal income tax purposes, to
the extent a valid election under Section 754 of the Code (and any corresponding
provisions of state and local Law) may be made but is not in effect as of the
taxable year in which such Transfer occurs with respect to the Company or any
Subsidiary that is treated as a partnership for U.S. federal income tax
purposes, the Company and each Subsidiary with respect to which such Wafra
Participation Buyer has requested such election(s) be made shall make and
maintain such election(s) for the taxable year of the Company or such Subsidiary
that includes the date of such Transfer.
b.    The Colony Parties shall (i) use commercially reasonable efforts to obtain
any exemption from, reduction in, or refund of, Taxes collected by way of
withholding (or similar) imposed by any Taxing Authority (whether sovereign or
local) with respect to amounts allocable to, received by, or distributable by
the Company to the Wafra Participation Buyer (“Withholding Taxes”), (ii) notify
the Wafra Participation Buyer of the amount of any Withholding Taxes imposed,






LA_LAN01:362817.14

--------------------------------------------------------------------------------





(iii) to the extent the exemption from, reduction in, or refund of, Withholding
Taxes is required to be applied for by the Wafra Participation Buyer, use
commercially reasonable efforts to provide assistance upon the Wafra
Participation Buyer’s reasonable request to enable the Wafra Participation Buyer
to obtain any available reduction or refund of such Withholding Taxes, and (iv)
provide the Wafra Participation Buyer with such information and documentation as
it may reasonably request to enable it to seek any exemption from, reductions
in, or refunds or credits of, Withholding Taxes to which it is entitled;
provided, that the Wafra Participation Buyer shall reimburse the applicable
Colony Parties for their reasonable out-of-pocket expenses attributable to
obtaining any exemption from, reduction in or refund of Withholding Taxes of the
Wafra Participation Buyer. For the avoidance of doubt, Withholding Taxes shall
include Taxes imposed pursuant to Section 1471 or Section 1472 of the Code or
any successor provision.
c.    The Colony Parties shall each use commercially reasonable efforts to
ensure that each applicable Digital Colony Fund complies with any requirements
of Sections 1471 or 1472 of the Code (including those set forth in Section
1471(b)(1) of the Code) (or any successor legislation) and any future Treasury
or IRS guidance promulgated thereunder and any comparable provision of non-U.S.
law that are necessary to avoid the imposition of withholding Taxes pursuant to
Sections 1471(a) or 1472(a) of the Code. To the extent of any withholding Taxes
imposed on an applicable Digital Colony Fund as a result of a “recalcitrant
account holder” or non-compliant “foreign financial institution”, within the
meaning of Section 1471(d) of the Code, such withholding Taxes shall be
allocated to such recalcitrant account holders or non-compliant foreign
financial institutions to the fullest extent possible.
d.    GP shall furnish to the Wafra Participation Buyer a U.S. Internal Revenue
Service Schedule K-1 to Form 1065 (“IRS Schedule K-1”). The GP shall furnish to
the Wafra Participation Buyer with respect to each year an estimated IRS
Schedule K-1 or equivalent and applicable estimated state and local
apportionment information by March 15 after the end of the taxable year, and a
final IRS Schedule K-1 and final state and local apportionment information by
August 1 after the end of the taxable year. Each Colony Party shall reasonably
cooperate with the Wafra Participation Buyer upon reasonable request with
respect to Tax matters attributable to such Wafra Participation Buyer’s
interests in the Company.
e.    The Parties agree that the GP shall be designated as the “partnership
representative” of the Company (within the meaning of Section 6223 of the Code)
for each taxable year with respect to which the Wafra Participation Buyer owns
an Ownership Interest and that the GP shall be bound by the same duties of good
faith and fair dealing in its capacity as the “partnership representative” of
the Company as would apply to a general partner of a Delaware limited
partnership in which the Wafra Participation Buyer were a limited partner.
Notwithstanding anything herein or in any Ancillary Agreement to the contrary,
if a Colony Party receives a notice of final partnership adjustment from the
U.S. Internal Revenue Service to which the Partnership Audit Rules are
applicable, the “partnership representative” of the Company shall cause the
Company to (i) (x) consult in good faith with the Wafra Participation Buyer, and
consider in good faith any requests made by the Wafra Participation Buyer, with
respect to whether to cause the Company to elect the application of Section 6226
of the Code, with respect to any imputed underpayment arising from such
adjustment, and (y) if the “partnership representative” elects the application
of Section 6226 of the Code, (i) furnish to each partner of the Company a
statement of such partner’s share (based






LA_LAN01:362817.14

--------------------------------------------------------------------------------





on the year to which such adjustment relates) of any adjustment to income, gain,
loss, deduction or credit (as determined in the notice of final partnership
adjustment) or (ii) use reasonable efforts to modify such imputed underpayment
under Sections 6225(c)(3) and (4) of the Code, in each case with respect to any
more than de minimis imputed underpayment arising from such adjustment, to the
extent that such modifications are available (taking into account the tax status
of the Wafra Participation Buyer and, if applicable, its direct or indirect
owners, based on receipt of any needed information) and would reduce any Taxes
payable by the Company with respect to the applicable imputed underpayment.  Any
tax benefits resulting from any such modification and reduction shall, to the
extent not prohibited under applicable Law, be allocated to the member to which
the tax benefit relates. For the avoidance of doubt, to the extent that a Tax is
imposed on, and paid by, the Company under the provisions of the Partnership
Audit Rules, and such Tax is determined in good faith by the Company to be
attributable to, or made on behalf of or in respect of, an equityholder of the
Company (or one or more beneficial owners thereof), the Company shall (A) use
best efforts to cause such Tax to be borne by such equityholder (or beneficial
owner(s) thereof) and (B) in determining whether a Tax is so attributable, take
into account the tax status of such equityholder (or beneficial owner(s)
thereof). The provisions of this Section 4(d) shall also apply, mutatis
mutandis, to the Subsidiaries of the Company that are treated as partnerships
for U.S. federal income tax purposes in respect of the U.S. federal, state and
local income tax matters. The GP shall (i) promptly provide the Wafra
Participation Buyer with notice of any tax audit, investigation or proceeding
with respect to the Company, in each case, that would reasonably be expected to
an adverse effect on the Wafra Participation Buyer (each, a “Tax Proceeding”),
(ii) keep the Wafra Participation Buyer reasonably informed regarding any such
Tax Proceeding, (iii) provide copies of any material pleadings, briefs,
petition, submissions and correspondence to the Wafra Participation Buyer in
connection with such Tax Proceeding, and (iv) shall not settle or otherwise
compromise (or fail to settle or otherwise compromise) any such Tax Proceeding
if it would have a disproportionate, material and adverse effect on the Wafra
Participation Buyer (including, for this purpose, where the Wafra Participation
Buyer is a pass-through entity for tax purposes, any direct or indirect owners
of the Wafra Participation Buyer that are special purpose vehicles and treated
as corporations for U.S. federal income tax purpose) without the Wafra
Participation Buyer’s prior written consent (which shall not be unreasonably
withheld, conditioned or delayed).
f.    Notwithstanding anything in an applicable Organizational Document to the
contrary, in the event of a Transfer of Interests in the Company by the Wafra
Participation Buyer, allocations between the Wafra Participation Buyer and the
applicable Transferee of the distributive shares of the various items of the
Company’s income, gain, loss, deduction and credit as computed for Tax purposes
shall be allocated between the Wafra Participation Buyer and such Transferee on
a closing of the books basis or such other proper basis as the Wafra
Participation Buyer and such Transferee shall reasonably agree.
g.    The GP shall furnish to the Wafra Participation Buyer any information
necessary for Tax and regulatory filings or elections or otherwise reasonably
requested by such Wafra Participation Buyer.
h.    The Colony Parties and the Wafra Participation Buyer agree to cooperate in
good faith with respect to structuring any future Digital Colony Fund, including
structuring the incentive compensation with respect to such Digital Colony Fund,
to the fullest extent permitted






LA_LAN01:362817.14

--------------------------------------------------------------------------------





by Law and to the extent that it does not have an adverse impact on the Colony
Parties other than in an immaterial manner, as an incentive allocation rather
than a fee.
i.    In the event of a Transfer of an Interest in the Company by the Wafra
Participation Buyer, the GP shall cause the Company to (i) to the extent the GP
is legally able to do so, deliver a certificate pursuant to Treasury Regulations
section 1.1445-11T, duly executed in accordance with the requirements of such
Treasury Regulation and dated as of the date of such Transfer, certifying that
either (A) 50% or more of the value of the gross assets of the Company does not
consist of “United States real property interests” (within the meaning of
Section 897(c) of the Code) or (B) 90% or more of the value of the gross assets
of the Company does not consist of “United States real property interests”
(within the meaning of Section 897(c) of the Code) plus “cash or cash
equivalents” (within the meaning of Treasury Regulations section
1.1445-11T(d)(1)), (ii) to the extent it is legally able to do so, deliver any
such information or certificates to the Wafra Participation Buyer and/or the
applicable Transferee as would permit Tax withholding under Section 1446(f) of
the Code (or any successor version thereof) to be reduced or eliminated; and
(iii) reasonably cooperate with the Wafra Participation Buyer in reducing or
eliminating any other applicable Tax withholding in connection with such
Transfer; provided, that the Wafra Participation Buyer shall reimburse the GP
for its reasonable out-of-pocket expenses incurred in connection with the
foregoing.
j.    Any requirement of the Wafra Participation Buyer to provide information
about any investor in the Wafra Participation Buyer pursuant to this Agreement
or any applicable Ancillary Agreement relating to Taxes shall be, unless
otherwise required by Law, subject to commercially reasonable confidentiality
restrictions imposed by the Wafra Participation Buyer and the Wafra
Participation Buyer shall only be required to use commercially reasonable
efforts to provide any such information about any investor in the Wafra
Participation Buyer.
k.    The parties hereto agree to treat the Company and each of the Company’s
Subsidiaries that are Digital Colony Companies as a partnership or as a
disregarded entity for U.S. federal income tax purposes and not to cause any
such entities to elect to be, or otherwise be treated as, a corporation for U.S.
federal income tax purposes.
l.    In the case of any investment by a Digital Colony Fund that the GP
determines in its reasonable discretion is at the time of such investment (or,
as part of such acquisition transaction, will become) a United States real
property holding corporation (“USRPHC”) within the meaning of Section 897(c) of
the Code, the GP agrees that it shall notify the Wafra Representative of such
USRPHC status.  Upon the Wafra Representative’s request, the GP shall reasonably
cooperate with the Wafra Representative in structuring any Wafra Participation
Buyer’s beneficial interest in such investment in a manner reasonably intended
to afford such Wafra Participation Buyer the benefits of Section 897(l) of the
Code.
m.    Prior to a Digital Colony Fund making an investment outside of the United
States, the general partner (or similar capacity) of that Digital Colony Fund
shall obtain advice of tax counsel (or other tax advisors) that such investment
should not cause the Wafra Participation Buyer to be subject to tax filing or
tax payment obligations (including on income derived from such investment),
other than filings required to obtain refunds of amounts withheld; provided,
that the advice just described need only be obtained in respect of the first
investment made in such jurisdiction






LA_LAN01:362817.14

--------------------------------------------------------------------------------





by such Digital Colony Fund unless, subsequent to the date on which such advice
was obtained, a change in law has occurred which could alter the advice. In the
event the Wafra Participation Buyer becomes subject to income tax reporting
requirements in any jurisdiction outside the United States in which the Company
is engaged in activities which arise solely due to the Company’s or a Digital
Colony Fund’s activities and for which the GP has actual knowledge, the GP shall
reasonably promptly notify the Wafra Participation Buyer. 








LA_LAN01:362817.14